--------------------------------------------------------------------------------

Execution Version

INVESTOR RIGHTS AGREEMENT

OAKTREE ORGANICS, L.P.

and

OAKTREE HUNTINGTON INVESTMENT FUND II, L.P.

and

SUNOPTA INC.

and

SUNOPTA FOODS INC.

_________________

October 7, 2016
_________________

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 ARTICLE 1   INTERPRETATION        1.1 Defined Terms 2 1.2 Defined Terms in the
Preferred Share Terms 8 1.3 Rules of Construction 9 1.4 Entire Agreement 9 1.5
Time of Essence 10 1.6 Governing Law and Submission to Jurisdiction 10 1.7
Severability 10 1.8 Take-over Bid Terminology 10 1.9 Schedules 10        ARTICLE
2   BOARD NOMINATION AND OBSERVER RIGHTS        2.1 Board of Directors Nominees
11 2.2 Board Committees 12 2.3 Board Observer 12 2.4 Expiry of Board Nomination
and Observer Rights 13        ARTICLE 3   GOVERNANCE AND PMO RIGHTS        3.1
Governance Rights 14 3.2 Additional Governance Right 15 3.3 PMO Representatives
15 3.4 Expiry of Governance and PMO Rights 15        ARTICLE 4   PARTICIPATION
RIGHT        4.1 Participation Right 16 4.2 Expiry of Participation Right 17    
   ARTICLE 5   REGISTRATION RIGHTS        5.1 Meaning of "Investors" 18 5.2
Demand Registrations 18 5.3 Demand Registration Request 19 5.4 Piggyback
Registrations 20 5.5 Registration Expenses 20 5.6 Registration Procedures 21 5.7
Indemnification 21 5.8 Expiry of Registration Rights 23 5.9 Grant of
Registration Rights to Others 23

- i -

--------------------------------------------------------------------------------


 ARTICLE 6   COVENANTS OF THE PARTIES        6.1 Shareholder Meeting 23 6.2
Earnings Release 24 6.3 Excluded Matters 24 6.4 Regulatory Approval 24 6.5
Standstill 25 6.6 Lock-Up 26 6.7 Ownership Certificate 27 6.8 Reporting Covenant
27 6.9 Confidentiality 27        ARTICLE 7   MISCELLANEOUS        7.1 One Voice
Rule 29 7.2 Notices 29 7.3 Amendments and Waivers 30 7.4 Assignment 31 7.5
Successors and Assigns 31 7.6 Further Assurances 31 7.7 Other Registration
Rights; Engagement Letters 31 7.8 Right to Injunctive Relief 32 7.9 Counterparts
32

- ii -

--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS AGREEMENT made the 7th day of October, 2016,

B E T W E E N :

OAKTREE ORGANICS, L.P., a limited partnership existing under the laws of the
State of Delaware,

- and -

OAKTREE HUNTINGTON INVESTMENT FUND II, L.P., a limited partnership existing
under the laws of the State of Delaware,

(collectively, hereinafter referred to as the "Investors " and each an
"Investor"),

- and -

SUNOPTA INC., a corporation existing under the federal laws of Canada,

(hereinafter referred to as the "Parent"),

- and -

SUNOPTA FOODS INC., a corporation existing under the laws of the State of
Delaware,

(hereinafter referred to as the "Issuer"),

WHEREAS the Parent, the Issuer and the Investors have entered into a securities
subscription agreement dated the date hereof (the "Subscription Agreement")
pursuant to which the Investors subscribed for the Purchased Preferred Shares
(as defined below);

AND WHEREAS in connection with the Investors' subscription pursuant to the
Subscription Agreement, the Parent and the Issuer have agreed to grant certain
rights set out herein to the Investors, on the terms and subject to the
conditions set out herein;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties agree as follows:

--------------------------------------------------------------------------------

- 2 -

ARTICLE 1
INTERPRETATION

1.1

Defined Terms

For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:

"ABL Loan Agreement" means the asset-based revolving credit facility dated as of
February 11, 2016 between the Parent, the Issuer and The Organic Corporation
B.V., as borrower, and certain other subsidiaries of the Parent, as borrowers
and guarantors, Bank of America, N.A., Bank of America, N.A. (acting through its
Canada branch), Bank of America, N.A. (acting through its London branch),
Rabobank Nederland, Canadian branch, Bank of Montreal, JPMorgan Chase Bank,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Bank,
National Association and Wells Fargo Capital Finance Corporation Canada, and the
ABL Lenders, as lenders, as the same may be restated, amended or amended and
restated from time to time;

"Act" means the Canada Business Corporations Act;

"Additional Market Shares" means up to 3,000,000 Common Shares acquired by the
Investors or their Affiliates by way of market or private purchases;

"Affiliate" means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified. For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

"As-Exchanged Ownership of the Investors" means, as at any date, the aggregate
interest of the Investors and their Affiliates calculated as a percentage, (a)
the numerator of which shall be the sum of (i) the number of Exchange Common
Shares for which the Purchased Preferred Shares beneficially owned or controlled
by the Investors and its Affiliates at the relevant date are exchangeable
(without giving effect to any applicable Exchange Cap) plus (ii) the number of
Common Shares beneficially owned or controlled by the Investors and their
Affiliates as a result of the exchange of the Purchased Preferred Shares or
exercise of the Participation Right, at the relevant date plus (iii) the number
of Additional Market Shares beneficially owned or controlled by the Investors
and their Affiliates at the relevant date, and (b) the denominator of which
shall be the number of Common Shares outstanding as at such relevant date,
calculated on a partially diluted basis assuming the issuance or delivery of
Exchange Common Shares issuable or deliverable upon exercise of the Purchased
Preferred Shares (without giving effect to any applicable Exchange Cap);

"Board Observer" has the meaning given to such term in Section 2.3(a);

--------------------------------------------------------------------------------

- 3 -

"Board of Directors" means the board of directors of the Parent;

"Business Day" means any day, other than (a) a Saturday, Sunday or statutory
holiday in the Province of Ontario or the State of New York and (b) a day on
which banks are generally closed in the Province of Ontario or the State of New
York;

"Canadian Securities Acts" means the applicable securities legislation of each
of the provinces of Canada and all published regulations, policy statements,
orders, rules, instruments, rulings and interpretation notes issued thereunder
or in relation thereto, as the same may hereafter be amended from time to time
or replaced;

"Canadian Securities Commissions" means the securities commissions or similar
securities regulatory authorities in each of the provinces of Canada;

"Common Shares" means the common shares in the capital of the Parent;

"Confidential Information" means any and all information, in any form or medium,
written or oral, whether concerning or relating to the Parent, its Affiliates,
its and their officers and employees or any third party, (whether prepared by
the Parent or on behalf of the Parent or otherwise, and irrespective of the form
or means of communication and whether it is labeled or otherwise identified as
confidential) that is furnished to or on behalf of the Investors or their
Representatives by or on behalf of the Parent at any time, whether before, upon
or after the execution of this Agreement, including all oral and written
information relating to financial statements, projections, evaluations, plans,
programs, customers, suppliers, facilities, equipment and other assets,
products, processes, manufacturing, marketing, research and development, trade
secrets, knowhow, patent applications that that have not been published,
technology and other confidential information and intellectual property of the
Parent and its Affiliates. "Confidential Information" shall be deemed to include
all notes, analyses, studies, interpretations, memoranda and other documents,
material or reports (in any form or medium) prepared by the Investors and their
Representatives that contain, reflect or are based upon, in whole or part, the
information furnished to or on behalf of the Parent;

"Confidentiality Agreement" means the confidentiality agreement dated July 5,
2016 between the Parent and Oaktree Principal Fund VI, L.P.;

"Closing Date Credit Facilities" means, collectively, the credit facilities made
available to the Issuer under the ABL Loan Agreement and the credit facilities
made available to the Issuer pursuant to the Second Lien Loan Agreement, as
applicable;

"Closing Date Indebtedness" means $318,084,000, being the aggregate amount
outstanding as of July 2, 2016 in respect of "Bank Indebtedness and Long-Term
Debt", as shown on Note 7 of the Parent's Quarterly Report on Form 10-Q for the
quarterly period ended July 2, 2016;

"Demand Registration" has the meaning given to such term in Section 5.2(a);

"Demand Registration Request" has the meaning given to such term in Section
5.2(a);

--------------------------------------------------------------------------------

- 4 -

"Exchange Agreement" means the exchange and support agreement entered into
between the Investors, the Parent and the Issuer on the date hereof;

"Exchange Common Shares" means the Common Shares issuable or deliverable to the
Investors upon exchange of the Purchased Preferred Shares;

"Exchanged Purchased Preferred Shares" means the number of Purchased Preferred
Shares that have been exchanged for Exchange Common Shares, provided that the
Investors or their Affiliates continue to beneficially own or control such
Exchange Common Shares as at the relevant date;

"Exempt Issuance" means the issuance by the Parent of Common Shares or Subject
Securities: (a) pursuant to any merger, business combination, tender offer,
exchange offer, take-over bid, arrangement, asset purchase or other acquisition
of assets or shares of a third party; (b) pursuant to a rights offering by the
Parent to all of its holders of Common Shares and Preferred Shares (on an
as-exchanged basis); (c) upon the exercise or conversion of any exchangeable or
convertible Subject Securities; (d) pursuant to employee, advisor, director or
advisory board compensation arrangements, including stock option plans; (e) as a
result of the consolidation or subdivision of any securities of the Parent or
its subsidiaries, or as special distributions, stock dividends or payments in
kind or similar transactions; and (f) to any of the Investors or any of their
Affiliates;

"Exercise Notice" has the meaning given to such term in Section 4.1(c);

"Exercise Notice Period" has the meaning given to such term in Section 4.1(c);

"Governmental Entity" means any domestic or foreign federal, provincial,
regional, state, municipal or other government, governmental department, agency,
authority or body (whether administrative, legislative, executive or otherwise),
court, tribunal, commission or commissioner, bureau, minister or ministry, board
or agency, or other regulatory authority, including any securities regulatory
authorities and stock exchange including the TSX, the NASDAQ and any other
exchange on which the securities of the Parent are listed or posted for trading;

"Investor Allocation" has the meaning given to such term in Section 4.1(c);

"Investor Nominee" has the meaning given to such term in Section 2.1(a);

"Investors" means collectively, Oaktree Organics, L.P. and Oaktree Huntington
Investment Fund II, L.P.;

"Issuer" has the meaning given to such term in the recitals hereto;

"Laws" means any and all federal, state, provincial, regional, local, municipal
or other laws, statutes, constitutions, principles of common law, resolutions,
ordinances, proclamations, directives, codes, edicts, Orders, rules,
regulations, rulings or requirements issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity and includes Securities Laws;

--------------------------------------------------------------------------------

- 5 -

"NASDAQ" means the NASDAQ stock market or any successor thereto;

"New Indebtedness" means any Indebtedness (as defined in the Second Lien Loan
Agreement) other than the Closing Date Indebtedness;

"Observer Agreement" means the observer governance and confidentiality agreement
in the form attached hereto as Schedule 1.1(a);

"Order" means any judgment, decision, decree, injunction, ruling, writ,
assessment or order of any Governmental Entity that is binding on any Person or
its property under applicable Law;

"Ownership Certificate" has the meaning given to such term in Section 6.7(a);

"Ownership of the Investors" means, as of any date, the aggregate interest of
the Investors and their Affiliates calculated as a percentage, (a) the numerator
of which shall be the sum of (i) the number of Exchange Common Shares
beneficially owned or controlled at such date by the Investors and their
Affiliates, plus (ii) the number of Exchange Common Shares that are issuable on
exchange of Preferred Shares beneficially owned or controlled at such date by
the Investors and their Affiliates (without giving effect to any applicable
Exchange Cap), and (b) the denominator of which shall be the sum of (i) the
total number of Exchange Common Shares issued on exchange of the Purchased
Preferred Shares as of such date, plus (ii) the number of Exchange Common Shares
that remain issuable as of such date upon any future exchange of the Purchased
Preferred Shares (without giving effect to any applicable Exchange Cap);

"Parent" has the meaning given to such term in the recitals hereto;

"Participation Right" has the meaning given to such term in Section 4.1(b);

"Person" means and includes any individual, company, limited partnership,
general partnership, joint stock company, limited liability company, joint
venture, association, company, trust, bank, trust company, pension fund,
business trust or other organization, whether or not a legal entity and any
Governmental Entity;

"Piggyback Notice" has the meaning given to such term in Section 5.4(a);

"Piggyback Registration" has the meaning given to such term in Section 5.4(a);

"Piggyback Request" has the meaning given to such term in Section 5.4(a);

"PMO" has the meaning given to such term in Section 3.3(a);

"PMO Representatives" has the meaning given to such term in Section 3.3(a);

--------------------------------------------------------------------------------

- 6 -

"Preferred Share Terms" means the terms of the Preferred Shares as set out in
Schedule 1.1(b);

"Preferred Shares" means shares of Series A Preferred Stock in the capital of
the Issuer;

"Purchased Preferred Shares" means 85,000 Preferred Shares subscribed for by the
Investors pursuant to the Subscription Agreement;

"Registrable Shares" means any (i) Common Shares that the Investors have
acquired or have the right to acquire upon exchange or conversion of the
Purchased Preferred Shares or Subject Securities or (ii) any Additional Market
Shares acquired in accordance with Section 6.5(c), provided, further that all
Common Shares directly or indirectly issued or issuable with respect to the
securities referred to in clauses (i) or (ii) above by way of stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization shall also be deemed Registrable
Shares;

"Registration" means the qualification under any of the Canadian Securities Acts
of the distribution of Registrable Shares to the public in any or all of the
provinces and territories of Canada pursuant to a prospectus and/or the
registration under the U.S. Securities Act of the distribution of Registrable
Shares to the public in the United States pursuant to a registration statement,
as applicable;

"Registration Expenses" means all expenses incurred in connection with a
Registration, including, without limiting the generality of the foregoing, the
following:

  (a)

all fees, discounts and commissions payable to any underwriter, investment bank,
manager or agent and the fees and disbursements of counsel to any underwriter,
investment bank, manager or agent in connection with the Registration;

        (b)

all fees, disbursements and expenses of counsel and auditors to the Parent
(including as applicable, the expenses of any comfort letter);

        (c)

all expenses incurred in connection with the preparation, translation, printing
and filing of any preliminary prospectus, prospectus, registration statement or
any other offering document and any amendments and supplements thereto and in
connection with the mailing and delivering of copies thereof to any underwriters
and dealers;

        (d)

all filing fees and registration and qualification expenses of any Canadian
Securities Commission, the SEC or the Financial Industry Regulatory Authority,
as applicable;

        (e)

as applicable, all reasonable fees and expenses incurred in connection with
compliance with state securities or blue sky laws (including reasonable fees and
disbursements of counsel for the Investors in connection with blue sky
registration of Registrable Shares);


--------------------------------------------------------------------------------

- 7 -

  (f)

all transfer agents', depositaries' and registrars' fees and the fees of any
other agent appointed by the Parent in connection with a Registration;

        (g)

all fees and expenses payable in connection with the listing of any Registrable
Shares on each securities exchange or over the counter market on which the
Common Shares are then listed;

        (h)

all reasonable and actual expenses incurred by the Investors in connection with
the Registration, including all reasonable fees, disbursements and expenses of
the Investors' counsel; and

        (i)

all costs and expenses of the Parent associated with the conduct of any "road
show" related to such Registration;

"registration statement" means any registration statement of the Parent filed
under the U.S. Securities Act (including a shelf registration statement) that
covers the resale of any of the Registrable Shares pursuant to the provisions of
this Agreement, any amendments and supplements to such registration statement,
all exhibits thereto and all material incorporated by reference into such
registration statement;

"Regulatory Approval" means that (a) the applicable waiting period under the
Hart-Scott-Rodino Antitrust Improvement Act shall have expired or been
terminated or (b) the applicable waiting period under section 123 of the
Competition Act (Canada) shall have expired or been terminated or waived or the
obligation to comply with Part IX of the Competition Act (Canada) will have been
waived in accordance with subsection 113(c) of the Competition Act (Canada);

"Representatives" means with respect to the Investors, the directors, officers,
partners, managers, members, employees, advisors, agents, Affiliates, and other
representatives of the Investors, including attorneys, accountants, consultants
and financial advisors of the Investors and any Board Observer or PMO
Representative;

"SEC" means the United States Securities and Exchange Commission;

"Second Lien Loan Agreement" means the second lien loan agreement dated as of
October 9, 2015 between, among others, the Parent, the Issuer, as borrower,
certain subsidiaries of the Parent, as guarantors, Bank of Montreal, as
administrative agent and collateral agent, BMO Capital Markets Corp. and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch, as joint lead arrangers and joint bookrunners, and the lenders from
time to time party thereto, as lenders, as the same may be amended, restated or
amended and restated from time to time;

"Securities Laws" means the Canadian Securities Acts, the U.S. Securities Act
and the U.S. Exchange Act;

"Shareholder Approval" has the meaning given to such term in Section 6.1(a);

--------------------------------------------------------------------------------

- 8 -

"Shareholder Rights Plan" means the amended and restated shareholder rights plan
agreement dated as of November 10, 2015 between Parent and American Stock
Transfer and Trust Company, LLC, as rights agent, as amended and restated as of
April 18, 2016;

"Special Voting Shares" means the Special Shares, Series 1 in the capital of the
Parent;

"Standstill Period" means the period beginning on the date hereof and
terminating on the latest to occur of: (a) the date that is 24 months after the
date hereof; and (b) the date that is 12 months following the later of: (i) the
date on which no Investor Nominee serves on the Board of Directors; and (ii) the
date on which the rights granted to the Investors under Article 2 and Article 3
terminate;

"Subject Securities" has the meaning given to such term in Section 4.1(a);

"Subscription Agreement" has the meaning given to such term in the recitals
hereto;

"Subsequent Offering" has the meaning given to such term in Section 4.1(a);

"Subsequent Offering Notice" has the meaning given to such term in Section
4.1(a);

"subsidiary" has the meaning ascribed to such term in the Act;

"Transaction Agreements" means this Agreement, the Subscription Agreement, the
Exchange Agreement and the Voting Trust Agreement;

"TSX" means the Toronto Stock Exchange or any successor thereto;

"United States" means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia;

"U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder, as the
same may hereafter be amended from time to time or replaced;

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder, as the
same may hereafter be amended from time to time or replaced; and

"Voting Trust Agreement" means the voting trust agreement entered into between
the Investors, the trustee named therein, the Parent and the Issuer on the date
hereof.

1.2

Defined Terms in the Preferred Share Terms

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Preferred Share Terms.

--------------------------------------------------------------------------------

- 9 -

1.3

Rules of Construction

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires, in this Agreement:

  (a)

the terms "Agreement", "this Agreement", "the Agreement", "hereto", "hereof",
"herein", "hereby", "hereunder" and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof and include any
schedules or exhibits thereto;

        (b)

references to an "Article" or "Section" followed by a number or letter refer to
the specified Article or Section to this Agreement;

        (c)

the division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

        (d)

words importing the singular number only shall include the plural and vice versa
and words importing the use of any gender shall include all genders;

        (e)

the word "including" is deemed to mean "including without limitation";

        (f)

the terms "party" and "the parties" refer to a party or the parties to this
Agreement;

        (g)

any reference to this Agreement means this Agreement as amended, modified,
replaced or supplemented from time to time;

        (h)

any reference to a statute, regulation or rule shall be construed to be a
reference thereto as the same may from time to time be amended, re-enacted or
replaced, and any reference to a statute shall include any regulations or rules
made thereunder;

        (i)

all dollar amounts refer to currency of the United States;

        (j)

any time period within which a payment is to be made or any other action is to
be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends; and

        (k)

whenever any action is required to be taken or period of time is to expire on a
day other than a Business Day, such action shall be taken or period shall expire
on the next following Business Day.


1.4

Entire Agreement

The Transaction Agreements constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings, negotiations and discussions, whether written or
oral, including the Confidentiality Agreement. There are no conditions,
covenants, agreements, representations, warranties or other provisions, express
or implied, collateral, statutory or otherwise, relating to the subject matter
hereof except as provided in this the Transaction Agreements.

--------------------------------------------------------------------------------

- 10 -


1.5

Time of Essence

Time shall be of the essence of this Agreement.

1.6

Governing Law and Submission to Jurisdiction

(a)     This Agreement shall be interpreted and enforced in accordance with, and
the respective rights and obligations of the parties shall be governed by, the
laws of the Province of Ontario and the federal laws of Canada applicable in
that province.

(b)     Each of the parties irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of the courts of the Province of Ontario over any
action or proceeding arising out of or relating to this Agreement, (ii) waives
any objection that it might otherwise be entitled to assert to the jurisdiction
of such courts and (iii) agrees not to assert that such courts are not a
convenient forum for the determination of any such action or proceeding.

1.7

Severability

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

1.8

Take-over Bid Terminology

For the purposes of this Agreement, the term "take-over bid" shall include a
tender offer conducted pursuant to applicable U.S. Securities Laws and the term
"take-over bid circular" shall include a tender offer statement.

1.9

Schedules

The following Schedules are attached to and form an integral part of this
Agreement:

  Schedule 1.1(a) -     Observer Agreement   Schedule 1.1(b) -     Preferred
Share Terms   Schedule 5.6 -     Registration Procedures


--------------------------------------------------------------------------------

- 11 -

ARTICLE 2
BOARD NOMINATION AND OBSERVER RIGHTS

2.1

Board of Directors Nominees

(a)     Subject to Section 2.4, the Investors shall be entitled collectively to
designate (i) two nominees (each an "Investor Nominee") for election to the
Board of Directors, for so long as the As-Exchanged Ownership of the Investors
is not less than 11.1% and (ii) one Investor Nominee for election to the Board
of Directors, for so long as the As-Exchanged Ownership of the Investors is less
than 11.1% but greater than 5%. Each Investor Nominee must be an individual
acceptable to the Parent, acting reasonably, and eligible to serve as a director
of the Parent pursuant to applicable Law.

(b)     The Parent shall use commercially reasonable efforts to ensure that the
Investor Nominees are elected to the Board of Directors, including soliciting
proxies in support of their election and taking the same actions taken by the
Parent to ensure the election of the other nominees selected by the Board of
Directors for election to the Board of Directors.

(c)     So long as the Investors are entitled collectively pursuant to Section
2.4 to designate Investor Nominees to the Board of Directors, the size of the
Board of Directors shall not exceed nine directors.

(d)     The Investors shall advise the Parent of the identity of an Investor
Nominee at least 60 days prior to any meeting of shareholders at which directors
of the Parent are to be elected or within 10 days of being notified of the
record date for such a meeting. If the Investors do not advise the Parent of the
identity of an Investor Nominee prior to such deadline, then the Investors will
be deemed to have nominated their incumbent nominee.

(e)     The parties acknowledge that the initial Investor Nominees are: (i) Dean
Hollis and (ii) Albert D. Bolles, and have been appointed to the Board of
Directors as of the date hereof.

(f)     In the event that an Investor Nominee shall cease to serve as a director
of the Parent, whether due to such Investor Nominee's death, disability,
resignation or removal, the Parent shall cause the Board of Directors to
promptly appoint a replacement Investor Nominee (who shall be a different
person) designated by the Investors to fill the vacancy created by such death,
disability, resignation or removal, provided that the Investor remains eligible
to designate an Investor Nominee and that the replacement Investor Nominee is
acceptable to the Parent, acting reasonably, and is an individual eligible to
serve as a director pursuant to applicable Law.

(g)     Each Investor Nominee shall be compensated for his or her service and
reimbursed for expenses related to such service consistent with the Parent's
policies for director compensation and reimbursement; provided that an Investor
Nominee that is a full-time employee of the Investors are not entitled to such
compensation but are entitled to such expense reimbursement.

(h)     The Parent shall indemnify an Investor Nominee and provide the Investor
Nominee with director and officer insurance to the same extent it indemnifies
and provides insurance for the members of the Board of Directors pursuant to its
organizational documents, applicable Law or otherwise.

--------------------------------------------------------------------------------

- 12 -

2.2

Board Committees

So long as the Investors are collectively entitled pursuant to Section 2.4 to
designate Investor Nominees, each Investor Nominee shall be eligible to serve on
the committees of the Board of Directors and the Parent shall use reasonably
commercial efforts to cause the Board of Directors to appoint one or both of the
Investor Nominees, if applicable, to each such committee to ensure that the
Investors have a proportionate representation on each such committee, provided
that the Investor Nominees satisfy the eligibility criteria for such committee,
including any requirements under applicable Laws, as determined by the Board of
Directors.

2.3

Board Observer

(a)     Subject to Section 2.4, the Investors shall be entitled collectively to
designate one individual (who may be an employee of the Investors or their
Affiliates) who is acceptable to the Parent, acting reasonably, (the "Board
Observer") to attend meetings of the Board of Directors, committee meetings of
the Board of Directors and any executive sessions, as a non-voting observer. The
Board Observer shall not have the right to vote at any meeting of the Board of
Directors or be counted towards determining whether there is quorum for such
meeting, but shall be entitled to participate in the discussions of the Board of
Directors, committee meetings of the Board of Directors and any executive
sessions.

(b)     Subject to Section 2.3(e), the Parent shall:

 

(i)

provide the Board Observer with notice, if any, of each meeting of the Board of
Directors (telephonic or otherwise), in the same manner and at the same time as
provided to the Board of Directors;

 

 

   

(ii)

provide to the Board Observer copies of all materials provided to the Board of
Directors, in the same manner and at the same time as provided to the Board of
Directors;

 

 

   

(iii)

provide to the Board Observer drafts of all resolutions proposed for signature
by the Board of Directors (in lieu of a meeting) before such resolutions are so
signed, in the same manner and at the same time as provided to the Board of
Directors; and

 

 

   

(iv)

permit the Board Observer to attend each meeting of the Board of Directors
(telephonic or otherwise), including, without limitation, any committee meeting
of the Board of Directors or executive sessions, as an observer,

except with respect to materials or resolutions, or attendance at such portions
of any such meeting, in which (A) the subject matter relates to a transaction,
proceeding or matter in which the Investors or their Affiliates or investee
entities (other than the Parent) are or may be interested parties, and where the
participation in such portion of any such meeting by the Board Observer or
access to Confidential Information relating to the Parent would, upon the advice
of counsel, give rise to a conflict of interest between the Investors and the
Parent, as determined by the Board of Directors in its sole discretion, (B) the
Board of Directors determines, upon the advice of counsel, that such exclusion
is reasonably necessary to preserve solicitor-client privilege or (C) the Board
of Directors determines, upon the advice of counsel, that such exclusion is
reasonably necessary for the Parent or its subsidiaries to comply with their
respective confidentiality obligations.

--------------------------------------------------------------------------------

- 13 -

(c)     The Investors shall advise the Parent of the identity of the Board
Observer that it has designated, from time to time. The parties acknowledge that
the initial Board Observer is: Zachary Serebrenik.

(d)     From the date on which the Parent provides notice to the Investors or
the Board Observer of a bona fide claim or possible claim for a breach or
threatened breach by the Board Observer of the Observer Agreement, the Parent
shall not be required to comply with Section 2.3(b) unless and until such claim
is abandoned or resolved substantially in the Board Observer's favour.

(e)     The Board Observer will be required to execute the Observer Agreement
before being permitted to attend any meetings of the Board of Directors and/or
being provided with any materials provided to the Board of Directors.

(f)     The Investors shall be entitled to designate one alternate Board
Observer, who shall be acceptable to the Parent, acting reasonably, to attend
meetings of the Board of Directors, committee meetings of the Board of Directors
and any executive session, in the place of the Board Observer, provided that (i)
the Investors provide written notice of the identity of such alternate Board
Observer to the Board of Directors as soon as practicable prior to the meeting
at which such alternate Board Observer will attend, and (ii) such alternate
Board Observer shall have executed an Observer Agreement before being permitted
to attend any meetings of the Board of Directors and/or being provided with any
materials provided to the Board of Directors. For greater certainty, the Parent
shall not be required to comply with the timing requirements of Section 2.3(b) .

(g)     The Parent shall not be required to (i) pay any compensation to the
Board Observer or any alternate Board Observer or (ii) provide any
indemnification, or maintain coverage under any policies of directors' and
officers' insurance, in favour of the Board Observer or any alternate Board
Observer; provided, however, that the Parent shall reimburse any reasonable
costs or expenses incurred by the Board Observer or any alternate Board Observer
in connection with his or her attendance at meetings of the Board of Directors,
committee meetings of the Board of Directors or any executive sessions.

2.4

Expiry of Board Nomination and Observer Rights

The rights granted to the Investors and the obligations of the Parent under this
Article 2 shall terminate and be of no further force or effect on the earlier
of:

--------------------------------------------------------------------------------

- 14 -

(a)     the first day following the date on which the As-Exchanged Ownership of
the Investors is less than 5%; or

(b)     the day that is 30 days following the delivery of a written notice from
the Investors to the Parent terminating all of the rights granted to the
Investors and the obligations of the Parent under this Article 2, which written
notice shall be deemed to constitute notice of the termination of the rights
granted to the Investors and the obligations of the Parent under Article 3 in
accordance with the requirements of Section 3.4(b) .

ARTICLE 3
GOVERNANCE AND PMO RIGHTS

3.1

Governance Rights

Subject to Section 3.4, the Parent shall not, and shall ensure that its
subsidiaries shall not, as applicable, without the prior written consent of the
Investors:

  (a)

so long as more than 10% of the Purchased Preferred Shares remain outstanding,
create (by reclassification or otherwise) any new class or series of shares of
the Parent having rights, preferences or privileges senior to or on parity with
the Preferred Shares assuming that such Preferred Shares had been issued at the
level of the Parent;

        (b)

amend its articles to increase or decrease any maximum number of authorized
Special Voting Shares, or to increase any maximum number of authorized shares of
a class or series having rights or privileges equal or superior to the Special
Voting Shares;

        (c)

amend its articles to effect an exchange, reclassification or cancellation of
all or part of the Special Voting Shares;

        (d)

create a new class or series of shares having rights equal or superior to the
Special Voting Shares;

        (e)

increase the size of the Board of Directors;

        (f)

declare or pay any dividends on any capital stock of the Parent, other than
regular quarterly dividends;

        (g)

redeem, acquire, purchase or otherwise retire for value (except for repurchases
of Common Shares issued under the Parent's stock incentive programs upon
termination of employment to the extent permitted by the terms of the
indebtedness of Parent and its subsidiaries) any shares of capital stock of the
Parent;

        (h)

create, incur, guarantee, assume or issue any New Indebtedness in excess of $50
million, except for (i) refinancing of the Indebtedness (as defined in the
applicable Closing Date Credit Facility) outstanding under any Closing Date
Credit Facility or (ii) incurrence of any Indebtedness (as defined in the
applicable Closing Date Credit Facility) permitted under any Closing Date Credit
Facility, including for certainty any Indebtedness in respect of any Revolving
Commitment Increase (as defined in the ABL Loan Agreement);


--------------------------------------------------------------------------------

- 15 -

  (i)

at any time prior to the third anniversary of the Closing Date, acquire or
divest or agree to acquire or divest in one or more series of transactions the
stock or other equity interest in, or assets of, any Person for consideration in
excess of $100 million, whether payable in cash, securities or otherwise;

        (j)

enter into any contract, agreement, commitment or transaction that would
prohibit or restrict the ability of the Parent or the Issuer, as applicable, to
perform any of their respective obligations with respect to the Preferred Shares
or the Special Voting Shares in any material respect; and

        (k)

effect any voluntary liquidation, dissolution or winding up of the Parent or the
Issuer.


3.2

Additional Governance Right

Notwithstanding Section 3.4, for so long as the Investors and their Affiliates
hold any Preferred Shares, the Parent shall not, and shall ensure that its
subsidiaries shall not, as applicable, without the prior written consent of the
Investors, enter into or effect any transaction, other than a Change of Control,
if such transaction would result in the Common Shares no longer being listed on
any Securities Exchange.

3.3

PMO Representatives

(a)     Subject to Section 3.4, the Investors shall be entitled to designate up
to two representatives of the Investors (the "PMO Representatives") who will (i)
receive such financial and other information relating to the operations of the
Parent and its subsidiaries as may be reasonably requested by such PMO
Representatives and (ii) be provided with reasonable access to senior management
of the Parent and the Board of Directors for the purposes of developing and
implementing a structured project management office (the "PMO") and value
creation program for the benefit of the Parent and its subsidiaries.

(b)     The Investors shall advise the Parent of the identity of the PMO
Representatives who it has designated, from time to time.

(c)     All PMO Representatives will be required to execute non-disclosure
agreements in a form reasonably acceptable to the Parent before being provided
with any information and/or access contemplated by Section 3.3(a) .

3.4

Expiry of Governance and PMO Rights

The rights granted to the Investors and the obligations of the Parent under this
Article 3 shall terminate and be of no further force or effect on the earlier
of:

--------------------------------------------------------------------------------

- 16 -

(a)     the first day following the date on which the Ownership of the Investors
is less than 50%; or

(b)     the day that is 30 days following the delivery of a written notice from
the Investors to the Parent terminating all of the rights granted to the
Investors and the obligations of the Parent under this Article 3, which written
notice shall be deemed to constitute notice of the termination of the rights
granted to the Investors and the obligations of the Parent under Article 2 in
accordance with the requirements of Section 2.4(b) .

ARTICLE 4
PARTICIPATION RIGHT

4.1

Participation Right

(a)     Subject to Section 4.2, the Parent agrees that if the Parent issues for
cash consideration any Common Shares or other securities that are convertible
into or exchangeable for Common Shares (such securities other than Common
Shares, collectively, "Subject Securities"), other than pursuant to an Exempt
Issuance (any such issuance, a "Subsequent Offering"), then the Parent shall,
promptly following the announcement of such Subsequent Offering, provide a
written notice (the "Subsequent Offering Notice") to the Investors setting out:
(i) the number of Common Shares or Subject Securities issued or to be issued;
(ii) the material terms and conditions of any Subject Securities issued or to be
issued; (iii) the subscription price per Common Share or Subject Security issued
or to be issued by the Parent under such Subsequent Offering, as applicable; and
(iv) the proposed closing date for the issuance of Common Shares or Subject
Securities to the Investors, assuming exercise of the Participation Right by the
Investors, which closing date shall be at least 10 days following the date of
such notice, or such other date as the Parent and the Investors may agree.

(b)     Subject to Section 4.1(c) and the receipt of all required regulatory
approvals and compliance with applicable Laws, the Parent agrees that the
Investors have the right (the "Participation Right"), upon receipt of a
Subsequent Offering Notice, to subscribe for and to be issued, on a private
placement basis, and substantially on the terms and conditions of such
Subsequent Offering:

  (i)

in the case of a Subsequent Offering of Common Shares, such number of Common
Shares that will allow the Investors to maintain the As - Exchanged Ownership of
the Investors immediately prior to completion of the Subsequent Offering; and

        (ii)

in the case of a Subsequent Offering of Subject Securities, such number of
Subject Securities that will (assuming conversion or exchange of all of the
convertible or exchangeable Subject Securities issued in connection with the
Subsequent Offering and the convertible or exchangeable Subject Securities
issuable pursuant to this Section 4.1) allow the Investors to maintain the
As-Exchanged Ownership of the Investors immediately prior to the completion of
the Subsequent Offering, in each case, for greater certainty, after giving
effect to any Common Shares or Subject Securities acquired by the Investors or
any Affiliate thereof as part of the Subsequent Offering, other than pursuant to
the exercise of the Participation Right.


--------------------------------------------------------------------------------

- 17 -

(c)     If the Investors wish to exercise the Participation Right in respect of
a particular Subsequent Offering, the Investors shall give written notice to the
Parent (the "Exercise Notice") of the exercise of such right and of the number
of Common Shares or Subject Securities, as applicable, that the Investors wishes
to purchase (subject to the limits prescribed by Section 4.1(b)), within five
days after the date of receipt of the Subsequent Offering Notice (the "Exercise
Notice Period"), failing which the Investors will not be entitled to exercise
the Participation Right in respect of such Subsequent Offering. Each Exercise
Notice of the Investors shall set forth the aggregate number of each class of
securities of the Parent owned or controlled by each Investor as of the date of
such Exercise Notice. The Investors shall be entitled to allocate the Common
Shares or Subject Securities to be acquired pursuant to this Section 4.1 among
the Investors as specified by the Investors in the Exercise Notice (the
"Investor Allocation").

(d)     If the Parent receives a valid Exercise Notice from the Investors within
the Exercise Notice Period, then the Parent shall issue to the Investors in
accordance with the Investor Allocation against payment of the subscription
price payable in respect thereof, that number of Common Shares or Subject
Securities, as applicable, set forth in the Exercise Notice, subject to the
receipt and continued effectiveness of all required regulatory and other
approvals on terms and conditions satisfactory to the Parent, acting reasonably,
which approvals the Parent shall use reasonable commercial efforts to obtain,
and subject to compliance with applicable Laws and to the limits prescribed by
Section 4.1(b) and provided that such issuance can be legally effected without
the requirement to file any additional prospectus or registration statement
under applicable Securities Laws.

(e)     The closing of the exercise of the Participation Right by the Investors
will take place on the date set out in the Subsequent Offering Notice. If the
closing of the exercise of the Participation Right has not been completed by the
end of the applicable period (or such earlier or later date as the parties may
agree), provided that the Parent has used its reasonable commercial efforts to
obtain all required regulatory and other approvals, then the Exercise Notice
will be deemed to have been irrevocably withdrawn and the Parent will have no
obligation to issue any Common Shares or Subject Securities, as applicable,
pursuant to such exercise of the Participation Right.

(f)     If the Parent is paying the costs and expenses incurred by purchasers of
Common Shares or Subject Securities (other than the Investors) in connection
with any Subsequent Offering, the Parent shall a proportionate amount of the
costs and expenses incurred by the Investors in connection with such Subsequent
Offering, on substantially similar terms.

4.2

Expiry of Participation Right

The Participation Right and the obligations of the Parent under this Article 4
shall terminate and be of no further force or effect on the first day following
the date on which the Ownership of the Investors is less than 50%.

--------------------------------------------------------------------------------

- 18 -

ARTICLE 5
REGISTRATION RIGHTS

5.1

Meaning of "Investors"

For purposes of this Article 5, "Investors" shall mean the Investors and their
permitted assigns of the Registrable Shares pursuant to Section 7.4(b) and any
Demand Registration Request or Piggyback Request shall only be accepted by the
Parent if such Demand Registration Request or Piggyback Request has been
provided on behalf of holders of at least a majority of the Registrable Shares.

5.2

Demand Registrations

(a)     The Investors may request the Parent to use commercially reasonable
efforts to effect a Registration of all or part of their Registrable Shares
(such Registration being hereinafter referred to as a "Demand Registration") by
filing a registration statement under the U.S. Securities Act and a prospectus
under Canadian Securities Acts (including, if eligible, a shelf registration
statement under Rule 415 of the U.S. Securities Act and a shelf prospectus under
National Instrument 44-102 – Shelf Distributions). Any such request shall be
made by notice in writing (a "Demand Registration Request") to the Parent. The
Parent shall as soon as practical, and in any event within 60 days, in the case
of a registration statement to be filed on Form S-1, and 30 days, in the case of
a registration statement to be filed on Form S-3, of receipt of a Demand
Registration Request, file a registration statement covering all of the
Registrable Securities that the Investors requested to be registered and use its
commercially reasonable efforts to cause such registration statement to become
effective as soon as practicable.

(b)     The Parent shall not be obliged to effect:

  (i)

more than an aggregate of two Demand Registrations in any one 12-month period
(provided, however, that a registration shall not be deemed "effected" for
purposes of this section until such time as the applicable registration
statement has been declared effective by the SEC and the applicable final
prospectus has been receipted by the relevant Canadian Securities Commission);

        (ii)

a Demand Registration in the event the Parent determines in good faith that
either (A) the effect of the filing of a prospectus or registration statement
could impede the ability of the Parent to consummate a significant transaction
(including, without limitation, a financing, an acquisition, a restructuring or
a merger) or proceed with negotiations or discussions in relation thereto, or
(B) there exists at the time material non- public information relating to the
Parent or its subsidiaries the disclosure of which the Parent believes would be
materially adverse to the Parent and its subsidiaries, taken as a whole; in
which case the Parent's obligations under this Section 5.1 shall be deferred for
a period of not more than 90 days from the date of receipt of the Demand
Registration Request of the Investors, provided that the Parent shall not be
permitted to defer the filing of a prospectus under this Section 5.1 more than
two times in any 12-month period;


--------------------------------------------------------------------------------

- 19 -

  (iii)

a Demand Registration in respect of a number of Registrable Shares that is
expected to result in gross proceeds of less than $20 million; or

        (iv)

a Demand Registration before the 90th day following the date on which (A) a
receipt was issued to the Parent with respect to any final prospectus filed by
the Parent or (B) a registration statement filed by the Parent became effective.

(c)     The Investors may request the Parent to use commercially reasonable
efforts to effect a shelf registration statement or file and obtain a receipt
for a shelf prospectus, which registration statement or prospectus contemplates
sales or distributions of Registrable Shares, provided that any such request
shall not constitute a Demand Registration, unless accompanied by a Demand
Registration Request.

(d)     The lead underwriter or underwriters for any offering in connection with
a Demand Registration shall be selected by the Investors and shall be reasonably
acceptable to the Parent.

(e)     The Parent shall be entitled to include for sale in any prospectus or
registration statement filed pursuant to a Demand Registration any securities of
the Parent to be sold by the Parent for its own account unless the underwriters
advise the Parent that the aggregate amount of securities requested to be
included in such offering is sufficiently large to have a material adverse
effect on the distribution or sales price of the Registrable Shares in such
offering in which case the Parent will include in such Demand Registration, to
the extent of the amount that the underwriter believes may be sold without
causing such material adverse effect, first the Registrable Shares requested to
be included by the Investors and second, securities offered by the Parent for
its own account.

5.3

Demand Registration Request

Any Demand Registration Request delivered by the Investors pursuant to Section
5.1 hereof shall:

  (a)

specify the number of Registrable Shares which they intend to offer and sell;

        (b)

express the intention of the Investors to offer or cause the offering of such
Registrable Shares;

        (c)

describe the nature or methods of the proposed offer and sale thereof and
whether the Registration is to be effected in Canada and/or the United States;

        (d)

contain the undertaking of the Investors and any applicable Affiliate thereof to
provide all such information regarding their Common Share holdings and the
proposed manner of distribution thereof, as may be required in order to permit
the Parent to comply with all Securities Laws; and


--------------------------------------------------------------------------------

- 20 -

  (e)

specify whether such offer and sale shall be made by an underwritten public
offering.


5.4

Piggyback Registrations

(a)     If the Parent proceeds with the preparation and filing of a prospectus
in Canada or a registration statement in the United States in connection with a
proposed distribution by Parent of any of its securities for its own account, or
for the account of any other securityholder whether pursuant to the exercise of
registration rights by such other securityholder or otherwise, the Parent shall
give written notice thereof to the Investors as soon as practicable (the
"Piggyback Notice"). In such event, the Investors shall be entitled, by notice
(the "Piggyback Request") in writing given to the Parent within three Business
Days after the receipt of the Piggyback Notice, to request that the Parent cause
any or all of the Registrable Shares held by the Investors to be included in
such prospectus or registration statement (such qualification being hereinafter
referred to as a "Piggyback Registration"). The Investors shall specify in the
Piggyback Request the number of Registrable Shares which the Investors intend to
offer and sell and include the undertaking of the Investors and any applicable
Affiliate thereof to provide all such information regarding their Common Share
holdings and the proposed manner of distribution of the Registrable Shares, as
may be required in order to permit the Parent to comply with all Securities
Laws.

(b)     The Parent shall include in each such Piggyback Registration all such
Registrable Shares as directed by the Investors. Notwithstanding the foregoing,
the Parent shall not be required to include all such Registrable Shares in (i)
any such distribution by the Parent for its own account if the Parent is advised
by its lead underwriter or underwriters that the inclusion of all such
Registrable Shares and securities of any other securityholder may have a
material adverse effect on the distribution or sales price of the securities
being offered by the Parent, in which case, the number of Registrable Shares and
the securities of the other securityholder to be included in such registration
statement or prospectus shall each be reduced, as necessary, on a pro rata
basis, or (ii) any such distribution by any other securityholders, if the other
securityholders are advised by their lead underwriter or underwriters that the
inclusion of all such Registrable Shares may have a material adverse effect on
the distribution or sales price of the securities being offered by such other
securityholders, in which case, the number of Registrable Shares and securities
of any other securityholders shall be reduced, as necessary, on a pro rata
basis.

(c)     The Parent may, at any time prior to the issuance of a receipt for a
final prospectus or the effectiveness of any registration statement in
connection with a Piggyback Registration, at its sole discretion and without the
consent of the Investors, withdraw such prospectus and registration statement,
as applicable, and abandon the proposed distribution in which the Investors have
requested to participate pursuant to the Piggyback Request.

5.5

Registration Expenses

All Registration Expenses incurred in connection with any Demand Registration or
Piggyback Registration, and the offering of Registrable Shares related thereto,
shall be paid by the Parent; provided, however, that the Investors shall pay all
fees, discounts and commissions payable to any underwriter, investment bank,
manager or agent and the fees and disbursements of counsel to any underwriter,
investment bank, manager or agent in connection with the distribution of the
Registrable Shares to the extent that such fees and disbursements of counsel to
any underwriter, investment bank, manager or agent are not assumed by such
underwriter, investment bank, manager or agent in connection with such
distribution. For the avoidance of doubt, all fees, discounts and commissions
payable to any underwriter, investment bank, manager or agent and the fees and
disbursements of counsel to any underwriter, investment bank, manager or agent
in connection with the distribution of the Registrable Shares shall be paid by
the Investors and the Parent pro rata according to the dollar value of
Registrable Shares, on the one hand, and other securities, on the other hand, is
of the total dollar value of the securities that are registered or qualified for
distribution.

--------------------------------------------------------------------------------

- 21 -

5.6

Registration Procedures

The procedures in Schedule 5.6 shall apply to each Demand Registration and
Piggyback Registration, as applicable.

5.7

Indemnification

(a)     By the Parent. Parent agrees to indemnify and hold harmless, to the
maximum extent permitted by law, each holder of Registrable Shares, such
holder's officers and directors, employees, agents and representatives, and each
Person who controls such holder (within the meaning of the U.S. Securities Act)
(collectively, the "Investor Indemnified Parties") against all losses (other
than loss of profit in connection with the distribution of the Registrable
Shares), claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) caused by, resulting from,
arising out of, based upon or related to any of the following statements,
omissions or violations by the Parent: (i) any untrue or alleged untrue
statement of material fact contained in any registration statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto, in
respect of a Demand Registration or Piggyback Registration, or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading; or (ii) any violation or alleged
violation by the Parent of the Securities Laws or any rule or regulation
promulgated thereunder applicable to the Parent and relating to action or
inaction required of the Parent in connection with any such registration,
qualification or compliance. In addition, the Parent will reimburse such
Investor Indemnified Party for any legal or any other expenses reasonably
incurred by them in connection with investigating or defending any such losses.
Notwithstanding the foregoing, the Parent shall not be liable in any such case
to the extent that any such losses result from, arise out of, are based upon, or
relate to an untrue statement or alleged untrue statement, or omission or
alleged omission, made in such registration statement, any such prospectus,
preliminary prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Parent by such Investor Indemnified
Party expressly for use therein or by such Investor Indemnified Party's failure
to deliver a copy of the registration statement or prospectus or any amendments
or supplements thereto after the Parent has furnished such Investor Indemnified
Party with a sufficient number of copies of the same.

--------------------------------------------------------------------------------

- 22 -

(b)     By the Investors. In connection with any registration statement or
prospectus in which an Investor is participating, each such Investor shall
furnish to the Parent in writing such information as the Parent reasonably
requests for use in connection with any such registration statement or
prospectus. Each Investor agrees to indemnify and hold harmless, to the maximum
extent permitted by law, the Parent, its directors and officers, employees,
agents and representatives and each Person who controls the Parent (within the
meaning of the U.S. Securities Act) (collectively, the "Parent Indemnified
Parties") against all losses (other than loss of profit in connection with the
distribution of the Registrable Shares), claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations by the Investors: (i) any untrue
or alleged untrue statement of material fact contained in any registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information furnished in writing by such Investor; or (ii) any
violation or alleged violation by the Investor of the Securities Laws or any
rule or regulation promulgated thereunder applicable to the Investor and
relating to action or inaction required of the Investor in connection with any
such registration, qualification or compliance. In addition, the Investors will
reimburse such Parent Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses. Notwithstanding the foregoing, the obligation of the Investors to
indemnify shall be individual, not joint and several, for each Investor and
shall be limited to the net amount of proceeds received by such Investor from
the sale of Registrable Shares pursuant to such registration statement.

(c)     Claim Procedure. Any Person entitled to indemnification hereunder shall
(i) give prompt written notice to the indemnifying party of any claim with
respect to which it seeks indemnification (provided that the failure to give
prompt notice shall not impair any Person's right to indemnification hereunder
only to the extent such failure has not prejudiced the indemnifying party) and
(ii) unless in such indemnified party's reasonable judgment a conflict of
interest between such indemnified and indemnifying parties may exist with
respect to such claim, permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party. If
such defense is assumed, the indemnifying party shall not be subject to any
liability for any settlement made by the indemnified party without its consent
(but such consent shall not be unreasonably withheld, conditioned or delayed).
An indemnifying party who is not entitled to, or elects not to, assume the
defense of a claim shall not be obligated to pay the fees and expenses of more
than one counsel for all parties indemnified by such indemnifying party with
respect to such claim, unless in the opinion of outside counsel to any
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such claim. In
such instance, the conflicted indemnified parties shall have a right to retain
one separate counsel, chosen by the holders of a majority of the Registrable
Shares included in the registration if such holders are indemnified parties, at
the expense of the indemnifying party.

(d)     Non-exclusive Remedy; Survival. The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Shares and the termination or expiration of this
Agreement.

--------------------------------------------------------------------------------

- 23 -

(e)     Contribution. The Parent and the Investors also agree to make such
provisions, as are reasonably requested by any indemnified party, for
contribution to such party in the event the Parent's or the Investors', as
applicable, indemnification is unavailable for any reason. Such provisions shall
provide that the liability amongst the various Persons shall be allocated in
such proportion as is appropriate to reflect the relative fault of such Persons
in connection with the statements or omissions which resulted in losses (the
relative fault being determined by reference to, among other things, which
Person supplied the information giving rise to the untrue statement or omission
and each Person's relative intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission) and, only
if such allocation is not respected at law, would other equitable
considerations, such as the relative benefit received by each Person from the
sale of the securities, be taken into consideration. Notwithstanding the
foregoing, (i) no Investor shall be required to contribute any amount in excess
of the proceeds received by such Investor in the transaction at issue and (ii)
no person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the U.S. Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(f)     Release. No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.

5.8

Expiry of Registration Rights

The Demand Registration rights and Piggyback Registration rights granted to the
Investors pursuant to this Article 5 shall terminate and be of no further force
or effect on the first day following the date on which the As-Exchanged
Ownership of the Investors is less than 5%.

5.9

Grant of Registration Rights to Others

The Parent covenants and agrees that, so long as the Demand Registration rights
and Piggyback Registration rights granted to the Investors pursuant to this
Article 5 have not expired, the Parent will not grant to any Person rights of
registration that are on terms and conditions, taken as a whole, more favourable
than the Demand Registration rights and Piggyback Registration rights granted to
the Investors pursuant to this Article 5, taken as a whole, unless the Parent
offers such rights of registration to the Investors.

ARTICLE 6
COVENANTS OF THE PARTIES

6.1

Shareholder Meeting

(a)     The Investors may request in writing (a "Shareholder Meeting Request")
that the Parent use commercially reasonable efforts to obtain approval by the
shareholders of the Parent of a resolution to remove the Beneficial Ownership
Exchange Cap and the Voting Cap (as defined in the Voting Trust Agreement) and
to waive the application of the Shareholder Rights Plan to the acquisition by
the Investors of beneficial ownership of the Special Voting Shares and those
Common Shares which are issuable or deliverable to the Investors upon exchange
of the Preferred Shares (collectively, the "Shareholder Approval").

--------------------------------------------------------------------------------

- 24 -

(b)     If a Shareholder Meeting Request is received by the Parent prior to
January 31 in any year, the Parent will propose, and use commercially reasonable
efforts to obtain the Shareholder Approval at the Parent's next regularly
scheduled annual general meeting of shareholders following such request, to be
held no later than June 30 of such year. If a Shareholder Meeting Request is
received after January 31 in any year, the Parent will propose, and use
commercially reasonable efforts to obtain the Shareholder Approval at the first
shareholders' meeting following such next regularly scheduled annual general
meeting of shareholders.

(c)     The Board of Directors shall recommend that the shareholders of the
Parent provide the Shareholder Approval at the Parent's next regularly scheduled
annual general meeting (if a Shareholder Meeting Request is obtained by January
31, 2017) and, subject to the directors' fiduciary duties, at each subsequent
shareholders' meeting at which the Shareholder Approval is sought.

6.2

Earnings Release

The Parent shall, in connection with its earnings release for the quarterly
period ended September 30, 2016 (the "Earning Release"), cooperate with the
Investors and otherwise use commercially reasonable efforts to include in such
Earnings Release any material, non-public information provided to the Investors
prior to the date hereof in connection with the transaction contemplated under
the Transaction Agreements that was not previously publicly disclosed by the
Parent.

6.3

Excluded Matters

During the Standstill Period, each Investor covenants and agrees with the Parent
that it shall not exercise any voting rights attached to Common Shares
beneficially owned or controlled by the Investors and its Affiliates in
connection with any proposal submitted to the shareholders of the Parent in
respect of any amendment, waiver, renewal or replacement of the Parent's
Shareholder Rights Plan. At no time shall the Investors exercise any voting
rights attached to Common Shares beneficially owned or controlled by the
Investors and its Affiliates to obtain any Shareholder Approval.

6.4

Regulatory Approval

The Parent and the Investors agree that, at the request of the other party, from
time to time, they shall cooperate with and assist each other to determine
whether a Regulatory Approval is applicable or would be required in connection
with the exercise of voting rights pursuant to the Special Voting Shares or the
exercise of Beneficiary Votes (as defined in the Voting Trust Agreement) by the
Investors and their Affiliates pursuant to the Voting Trust Agreement, and
whether the exercise of such voting rights must be limited in accordance with
the terms of the Voting Trust Agreement pending receipt of such Regulatory
Approval, including in each case cooperation from the Parent and the Investors
in providing each other with such financial and other information as is required
to assess whether the size of the transaction, size of the parties or other
thresholds applicable to the determination of whether a Regulatory Approval is
required are attained. Notwithstanding the foregoing, it is agreed by the
parties that the Investors and their Affiliates shall not be required to apply
for a Regulatory Approval in connection with the exercise of Beneficiary Votes
if such Beneficiary Votes are limited to the Regulatory Voting Cap (as defined
in the Voting Trust Agreement).

--------------------------------------------------------------------------------

- 25 -

6.5

Standstill

(a)     During the Standstill Period, each Investor covenants and agrees with
the Parent that (A) the Investor shall not, (B) none of the Investor's
Affiliates shall, (C) the Investor shall not permit any of its Affiliates to,
and (D) neither the Investor nor any of its Affiliates shall authorize, permit,
assist or encourage any of the directors, officers or employees of the Investor
or its Affiliates to, in each case, directly or indirectly, alone or acting
jointly or in concert with any other Person to:

 

(i)

acquire, agree to acquire, or offer or propose to acquire, whether by means of a
purchase, tender or exchange offer, merger, business combination or in any other
manner, beneficial ownership as defined in Rule 13d-3 under the U.S. Exchange
Act of any securities of the Parent or its Affiliates, or ownership of any
indebtedness of the Parent or its Affiliates, including any rights or options to
acquire such ownership (including from any third party);

 

 

   

(ii)

offer or propose, or seek to effect, any merger, consolidation, acquisition of
stock or assets, recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to or involving the Parent or its
Affiliates;

 

 

   

(iii)

initiate, or induce or attempt to induce any other person or "group" (as defined
in Section 13(d)(3) of the U.S. Exchange Act) to initiate, any shareholder
proposal or tender offer for any securities of the Parent or its Affiliates, any
change of control of the Parent or its Affiliates or the convening of a
shareholders' meeting of the Parent or its Affiliates for any purpose;

 

 

   

(iv)

propose or seek to influence, change or control the management, the board of
directors, governing instruments or policies or affairs of the Parent or its
Affiliates, or seek or obtain representation on the board of directors of the
Parent or its Affiliates, other than through Investor Nominees acting in such
capacity in the bona fide best interests of the Parent or in connection with PMO
initiatives, including in each case, without limitation, by means of a
"solicitation" of "proxies" (as such terms are defined in Rule 14a-1 of
Regulation 14A promulgated pursuant to Section 14 of the U.S. Exchange Act,
disregarding clause (iv) of Rule 14a-1(l)(2) and including any otherwise exempt
solicitation pursuant to Rule 14a-2(b)), contacting any Person relating to any
of the matters set forth in this clause (d) or seeking to influence, advise or
direct the vote of any holder of voting securities of the Parent or its
Affiliates or publicly making a request of the Parent or its Affiliates; or


--------------------------------------------------------------------------------

- 26 -

  (v)

knowingly advise, assist or encourage any other Person in connection with any of
the matters set forth in this Section 6.5(a) .

(b)     Notwithstanding the foregoing, each Investor and its Affiliates shall
not be limited in any way from acquiring or offering to acquire, directly or
indirectly, any company or business unit thereof that beneficially owns
securities of the Parent or its Affiliates so long as (i) such entity's prior
acquisition of such securities was not made directly or indirectly on behalf of
the Investor and (ii) such entity's ownership of such securities was not a
primary factor in the decision to consummate such transaction.

(c)     Notwithstanding the foregoing but subject to the Shareholder Rights
Plan, the Investors and their Affiliates shall not be restricted from (i)
acquiring securities with the prior written consent of the Parent, (ii)
acquiring securities in accordance with the Preferred Share Terms or pursuant to
Section 4.1, (iii) participating in rights offerings conducted by the Parent,
(iv) receiving stock dividends or similar distributions made by the Parent, (v)
pursuant to an agreement with the Parent and with the consent of the Board of
Directors, acquiring Common Shares pursuant to a formal tender offer or
take-over bid in accordance with applicable Laws and the requirements of the
Shareholder Rights Plan for additional Common Shares which when aggregated with
the existing Exchange Common Shares beneficially held and controlled by the
Investors (including the number of Exchange Common Shares deliverable upon
exchange of the Purchased Preferred Shares at such time plus the number of
Exchange Common Shares that may become deliverable upon exchange from such time
until October 1, 2025 (assuming all dividends are paid until October 1, 2025 in
kind and using the Exchange Rate in effect on the date of such agreement with
the Parent) does not exceed 27% of the outstanding Common Shares (on a partially
diluted basis after taking into account the number of Exchange Common Shares
deliverable upon exchange of the Purchased Preferred Shares at such time plus
the number of Exchange Common Shares that may become deliverable upon exchange
from such time until October 1, 2025 (assuming all dividends are paid until
October 1, 2025 in kind and using the Exchange Rate in effect on the date of
such agreement with the Parent), (vi) tendering Common Shares to a take-over bid
for the Common Shares that the Board of Directors has affirmatively recommended
that holders of Common Shares accept, (vii) disposing of Common Shares by
operation of a statutory amalgamation, statutory arrangement or other statutory
procedure involving the Parent, or (viii) acquiring any Additional Market Shares
on or before October 7, 2017.

6.6

Lock-Up

The Investors will not, and will not permit any Affiliate to, directly or
indirectly transfer, sell, assign, gift, pledge, encumber, hypothecate,
mortgage, or otherwise dispose of (including through the sale or purchase of
options or other derivative instruments with respect to any Purchased Preferred
Shares or Exchange Common Shares or otherwise) all or any portion of any
Purchased Preferred Shares and Exchange Common Shares, beneficially owned or
controlled by them, prior to April 7, 2018, except:

--------------------------------------------------------------------------------

- 27 -

  (a)

to an Affiliate and in accordance with Section 7.4 hereof;

        (b)

pursuant to a formal take-over bid (that the Board of Directors has
affirmatively recommended that holders of Common Shares accept), formal issuer
bid, statutory amalgamation, statutory arrangement or other statutory procedure
involving the Parent;

        (c)

in accordance with the Preferred Share Terms and/or the Exchange Agreement; or

        (d)

with the Parent's consent, which consent may be withheld in its sole discretion.


6.7

Ownership Certificate

(a)     The Investors agree to deliver to the Parent a written certificate
signed by a senior officer of each Investor (the "Ownership Certificate"),
certifying the Ownership of the Investors, as at the date of such certificate,
such Ownership Certificate to be delivered to the Parent as reasonably requested
from time to time.

(b)     The Investors shall promptly notify the Parent in writing if the
Ownership of the Investors is less than 50% and if the As-Exchanged Ownership of
the Investors is less than 5%.

6.8

Reporting Covenant

(a)     As long as the Investors own Registrable Shares, the Parent, at all
times while it shall be reporting under the U.S. Exchange Act, covenants to use
commercially reasonable efforts to file timely (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Parent pursuant to Sections 13(a) or 15(d) of the U.S. Exchange
Act.

6.9

Confidentiality

(a)     The Investors will, and will cause their Representatives to, keep
confidential and will treat confidentially all Confidential Information. Each of
the Investors agrees that it will, and will cause their Representatives to, not
disclose or use, for itself or for the benefit of any other Person, any
Confidential Information. Notwithstanding the preceding sentence, during the
Standstill Period the Investors shall be permitted to disclose Confidential
Information to their Representatives for the purpose of allowing the Investors
to provide advice and assistance to the Parent and its subsidiaries in respect
of the operations of the Parent and its subsidiaries and for no other purpose.

(b)     As a condition to the furnishing of Confidential Information to a
Representative of the Investors, the Investors shall advise such Representative
of the confidential nature of the information disclosed and ensure that the
Representative is bound by an obligation of confidentiality sufficient to ensure
compliance with the terms of this Agreement. The Investors agree that they will
be fully responsible for any breach or non-compliance of any of the provisions
of this Agreement by their Representatives. In addition, the Investors will take
all commercially reasonable steps including the obtaining of suitable
undertakings, to ensure that Confidential Information is not disclosed to any
other Person or used in a manner contrary to this Agreement, and promptly notify
the Parent of any unauthorized disclosure of Confidential Information or breach
of this Agreement.

--------------------------------------------------------------------------------

- 28 -

(c)     The Investors hereby acknowledge that Securities Laws impose
restrictions on their ability to purchase, sell, trade or otherwise transfer
securities of the Parent until such time as material, non-public information
received by the Investors becomes publicly available or is no longer material
and the Investors further hereby agree to comply with all such restrictions and
to inform those of its Representatives provided with any Confidential
Information of such restrictions.

(d)     The term Confidential Information shall exclude: (i) any information
that was generally available to the public prior to the date hereof, and (ii)
any information that becomes generally available to the public (through no
violation hereof by the Investors, their Representatives or by any other Person
of its obligations to keep confidential any Confidential Information); provided
that a combination of information shall not be considered public merely because
individual elements thereof are in the public domain, unless the actual
combination of all the elements is in the public domain.

(e)     Nothing in this Section 6.8 is to be construed as granting the Investors
any title, ownership, license or other right of interest with respect to the
Confidential Information. The Parent retains all right, title and interest in
and to the Confidential Information.

(f)     If the Investors are requested or required to disclose any Confidential
Information in connection with any legal or administrative proceeding or
investigation, or are required by Law to disclose any Confidential Information,
the Investors will provide the Parent with prompt written notice of any such
request or requirement, unless prohibited by Law, so that the Parent has an
opportunity to seek a protective Order or other appropriate remedy or waive
compliance with the provisions of this Section 6.8. If timely notice cannot be
given, the Investors agree to make reasonable efforts to seek a protective Order
or confidential treatment from the applicable Governmental Entity for such
information. If the Parent waives compliance with the provisions of this Section
6.8 with respect to a specific request or requirement, the Investors shall
disclose only that portion of the Confidential Information that is covered by
such waiver and which is necessary to disclose in order to comply with such
request or requirement. If (in the absence of a waiver by the Parent) the Parent
has not secured a protective Order or other appropriate remedy, and the
Investors are nonetheless then legally compelled to disclose any Confidential
Information, the Investors may, without liability hereunder, disclose only that
portion of the Confidential Information that is necessary to be disclosed.

(g)     At any time upon written request by the Parent, the Investors shall, and
shall cause their Representatives to, promptly return to the Parent or promptly
destroy all Confidential Information (including, electronic copies) supplied by
the Parent to the Investors and their Representatives, without retaining any
copy thereof, other than pursuant to standard back-up and emergency recovery
procedures, and the Investors shall promptly destroy all Confidential
Information prepared by or on behalf of the Investors or their Representatives,
together with copies thereof (including, without limitation, electronic copies),
except that the Investors shall be entitled to retain copies of the Confidential
Information as necessary to comply with applicable Law or with standard back-up
or emergency recovery procedures.

--------------------------------------------------------------------------------

- 29 -

(h)     Notwithstanding the return or destruction of the Confidential
Information as contemplated hereby or the termination of this Agreement, the
Investors will continue to be bound by the terms of this Section 6.8 with
respect thereto, including all obligations of confidentiality.

ARTICLE 7
MISCELLANEOUS

7.1

One Voice Rule

Oaktree Organics, L.P. shall be the sole representative of the Investors for all
purposes of this Agreement. The Parent shall be entitled to deal with Oaktree
Organics, L.P. as the sole representative of the Investors and Oaktree Organics,
L.P. shall have the unconditional and exclusive power and authority to exercise
all of the rights and powers granted by the Parent to the Investors pursuant to
this Agreement.

7.2

Notices

(a)     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in Person, transmitted by
fax or e-mail or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows:

  (i)

in the case of the Investors:

c/o Oaktree Principal Fund VI (Delaware), L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, California 90017

  Attention: Ted Crockin   Facsimile: 213.830.6293   E-mail:
tcrockin@oaktree.com

with a copy to:

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60601

  Attention: Dennis M. Myers and Hamed Meshki   Facsimile: 312.862.2200 and
213.808.8145   E-mail: dennis.myers@kirkland.com and hmeshki@kirkland.com

and

--------------------------------------------------------------------------------

- 30 -

Stikeman Elliott LLP
1155 Rene-Levesque West, 40th Floor
Montreal, Quebec
H3B 3V2

  Attention: John W. Leopold and David Masse   Facsimile: 514.397.3222   E-mail:
jleopold@stikeman.com and dmasse@stikeman.com


  (ii)

in the case of the Parent or the Issuer:

2233 Argentina Drive, Suite 301
Mississauga, ON L5N 2X7

  Attention: General Counsel   Facsimile: 952.835.1991   E-mail:
jbarnett@sunopta.com

with a copy to:

Davies Ward Phillips & Vineberg LLP
155 Wellington Street West
Toronto, ON M5V 3J7

  Attention: Patricia Olasker   Facsimile: 416.863.0871   email:
polasker@dwpv.com

(b)     Any such notice or other communication shall be deemed to have been
given and received on the day on which it was delivered or transmitted (or, if
such day is not a Business Day or if delivery or transmission is made on a
Business Day after 5:00 p.m. (Toronto time) at the place of receipt, then on the
next following Business Day) or, if mailed, on the third Business Day following
the date of mailing; provided, however, that if at the time of mailing or within
three Business Days thereafter there is or occurs a labour dispute or other
event which might reasonably be expected to disrupt the delivery of documents by
mail, any notice or other communication hereunder shall be delivered or
transmitted by means of recorded electronic communication as aforesaid.

(c)     Any party may at any time change its address for service from time to
time by giving notice to the other parties in accordance with this Section 7.1.

7.3

Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on
any party unless consented to in writing by such party. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.

--------------------------------------------------------------------------------

- 31 -

7.4

Assignment

(a)     No party may assign any of its rights or benefits under this Agreement,
or delegate any of its duties or obligations, except with the prior written
consent of the other party. Notwithstanding the foregoing, each Investor may
assign and transfer all of its rights, benefits, duties and obligations under
this Agreement in their entirety, without the consent of the Parent, to an
Affiliate of the Investor, provided that (a) any such assignee shall, prior to
any such transfer, agree to be bound by all of the covenants of the Investor
contained herein and comply with the provisions of this Agreement, and shall
deliver to the Parent a duly executed undertaking to such effect in form and
substance satisfactory to the Parent, acting reasonably, and (b) where any
rights of the Investors under this Agreement have been assigned, such rights
shall only be exercised on behalf of all assignees and the Investors as provided
for herein. For greater certainty, no assignment by an Investor or any assignee
(each, an "Assignee") of its rights hereunder shall relieve such Assignee of its
obligations hereunder.

(b)     The rights of the Investors pursuant to Article 5 may be transferred or
assigned by an Investor to one or more transferees or assignees of Registrable
Shares, subject to the transfer restrictions contained in Section 6.6, provided
however that (i) the Parent is provided written notice prior to any said
transfer or assignment, stating the name and address of each transferee or
assignee and identifying the Registrable Shares with respect to which such
registration rights are being transferred or assigned and (ii) each such
transferee or assignee assumes in writing responsibility for its portion of the
obligations of the Investor under Article 5.

7.5

Successors and Assigns

This Agreement shall enure to the benefit of and shall be binding on and
enforceable by and against the parties and their respective successors or heirs,
executors, administrators and other legal Personal representatives, and
permitted assigns.

7.6

Further Assurances

Each of the parties hereto shall, from time to time hereafter and upon any
reasonable request of the other, promptly do, execute, deliver or cause to be
done, executed and delivered all further acts, documents and things as may be
required or necessary for the purposes of giving effect to this Agreement.

7.7

Other Registration Rights; Engagement Letters

(a)     The Parent represents and warrants that no person, other than holders of
Registrable Shares, has any rights to require the Parent to register any
securities of the Parent for sale or to include such securities of the Parent in
any Registration filed by the Parent for the sale of securities for its own
account or for the account of any other person.

--------------------------------------------------------------------------------

- 32 -

(b) The Parent represents and warrants that it has not entered into any
engagement letter or arrangement providing any underwriter with the right to
participate in offering of equity securities of the Parent, including the
Registrations contemplated by this Agreement.

7.8

Right to Injunctive Relief

Each of the parties hereby acknowledges and agrees that in the event of a breach
or threatened breach of any of its covenants hereunder, the harm suffered would
not be compensable by monetary damages alone and, accordingly, in addition to
other available legal or equitable remedies available to such party, the
Investors (in respect of any breach of this Agreement by the Parent or the
Issuer) and the Parent and the Issuer (in respect of any breach of this
Agreement by an Investor) shall be entitled to apply for an injunction or
specific performance with respect to such breach or threatened breach, without
proof of actual damages (and without the requirement of posting a bond,
undertaking or other security in connection with such action), and each of the
parties hereby agrees not to plead sufficiency of damages as a defence in such
circumstances. From the date on which the Parent provides notice to the
Investors of a claim or possible claim for a material breach or threatened
material breach hereunder, the Investors shall have no further rights under
Section 3.1 unless and until such claim is abandoned or resolved substantially
in the Investors' favour.

7.9

Counterparts

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall be construed together to be an
original and will constitute one and the same agreement.

--------------------------------------------------------------------------------

[exhibit10-2x36x1.jpg]


--------------------------------------------------------------------------------

[exhibit10-2x37x1.jpg]


--------------------------------------------------------------------------------

SCHEDULE 1.1(a)

OBSERVER AGREEMENT

--------------------------------------------------------------------------------

FORM OF OBSERVER GOVERNANCE AND CONFIDENTIALITY AGREEMENT

[OBSERVER]

and

SUNOPTA INC.

________________

•, 20•
________________

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 ARTICLE 1   INTERPRETATION        1.1 Defined Terms 1 1.2 Rules of Construction
4 1.3 Entire Agreement 5 1.4 Time of Essence 5 1.5 Governing Law and Submission
to Jurisdiction 5 1.6 Severability 5 1.7 Schedules 6        ARTICLE 2   OBSERVER
RIGHTS        2.1 Appointment of Observer 6 2.2 Observer Rights 6        ARTICLE
3   OBSERVER OBLIGATIONS        3.1 General Duty to Comply with Director's
Obligations 7 3.2 Disclosure of Conflicts of Interest 7 3.3 Securities Laws
Restrictions 8 3.4 Parent Internal Policies 8        ARTICLE 4   STANDSTILL     
  4.1 Standstill 8        ARTICLE 5   CONFIDENTIALITY        5.1 Obligation to
Keep Confidential 10 5.2 Permitted Use 10 5.3 Exclusions 10 5.4 Ownership 10 5.5
Disclosures by Legal Process 10 5.6 Return and Destruction of Confidential
Information 11 5.7 Survival 11        ARTICLE 6   MISCELLANEOUS        6.1
Notices 11 6.2 Amendments and Waivers 12 6.3 Assignment 13 6.4 Successors and
Assigns 13

- i -

--------------------------------------------------------------------------------


6.5 Further Assurances 13 6.6 Right to Injunctive Relief 13 6.7 Counterparts 13

- ii -

--------------------------------------------------------------------------------

FORM OF OBSERVER GOVERNANCE AND CONFIDENTIALITY AGREEMENT

THIS AGREEMENT made the • day of •, 20•,

B E T W E E N :

[OBSERVER],
(hereinafter referred to as the "Observer"),

- and -

SUNOPTA INC., a corporation existing under the federal laws of Canada,

(hereinafter referred to as the "Parent"),

WHEREAS the Parent and the Investors (as hereinafter defined) have entered into
an investor rights agreement dated the date hereof (the "Investor Rights
Agreement"), pursuant to which the Investors are entitled to appoint and replace
from time to time a nominee, acceptable to the Parent, as an observer (the
"Designated Observer") to attend meetings of the board of directors of the
Parent (the "Board of Directors") in accordance with the terms and conditions
hereof and of the Investor Rights Agreement;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements of the parties herein contained and for other good and
valuable consideration (the receipt and sufficiency of which are acknowledged by
each party), the parties agree as follows:

ARTICLE 1
INTERPRETATION

1.1

Defined Terms

For the purposes of this Agreement, unless the context otherwise requires, the
following terms shall have the respective meanings set out below and grammatical
variations of such terms shall have corresponding meanings:

"Act" means the Canada Business Corporations Act;

"Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified. For the purposes of this definition, “control” when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

--------------------------------------------------------------------------------

- 2 -

"Appointment Notice" has the meaning given to such term in Section 2.1(b);

"Board of Directors" has the meaning given to such term in the recitals;

"Business Day" means any day, other than (a) a Saturday, Sunday or statutory
holiday in the Province of Ontario or the State of New York and (b) a day on
which banks are generally closed in the Province of Ontario or the State of New
York;

"Canadian Securities Acts" means the applicable securities legislation of each
of the provinces of Canada and all published regulations, policy statements,
orders, rules, instruments, rulings and interpretation notes issued thereunder
or in relation thereto, as the same may hereafter be amended from time to time
or replaced;

"Common Shares" means the common shares in the capital of the Parent;

"Confidential Information" means any and all information, in any form or medium,
written or oral, whether concerning or relating to the Parent, its Affiliates,
its and their officers and employees or any third party, (whether prepared by
the Parent or on behalf of the Parent or otherwise, and irrespective of the form
or means of communication and whether it is labeled or otherwise identified as
confidential) that is furnished to or on behalf of the Observer by or on behalf
of the Parent at any time, whether before, upon or after the execution of this
Agreement, including all oral and written information relating to financial
statements, projections, evaluations, plans, programs, customers, suppliers,
facilities, equipment and other assets, products, processes, manufacturing,
marketing, research and development, trade secrets, know-how, patent
applications that that have not been published, technology and other
confidential information and intellectual property of the Parent and its
Affiliates and all matters and information discussed or reviewed at meetings of
the Board of Directors or any committee thereof. "Confidential Information"
shall be deemed to include all notes, analyses, studies, interpretations,
memoranda and other documents, material or reports (in any form or medium)
prepared by the Observer and his/her Affiliates that contain, reflect or are
based upon, in whole or part, the information furnished to or on behalf of the
Parent;

"Designated Observer" has the meaning given to such term in the recitals;

"Governmental Entity" means any domestic or foreign federal, provincial,
regional, state, municipal or other government, governmental department, agency,
authority or body (whether administrative, legislative, executive or otherwise),
court, tribunal, commission or commissioner, bureau, minister or ministry, board
or agency, or other regulatory authority, including any securities regulatory
authorities and stock exchange such as the TSX, NASDAQ and any other stock
exchange on which the Common Shares or listed or posted for trading;

"Investor Rights Agreement" means the investor rights agreement dated the date
hereof between the Parent, SunOpta Foods Inc. and the Investors;

--------------------------------------------------------------------------------

- 3 -

"Investors" means collectively, Oaktree Organics, L.P. and Oaktree Huntington
Investment Fund II, L.P.;

"Laws" means any and all federal, state, provincial, regional, local, municipal
or other laws, statutes, constitutions, principles of common law, resolutions,
ordinances, proclamations, directives, codes, edicts, Orders, rules,
regulations, rulings or requirements issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by or under the authority of any
Governmental Entity and includes Securities Laws;

"NASDAQ" means the NASDAQ stock market or any successor thereto;

"Observer" has the meaning given to such term in the recitals;

"Order" means any judgment, decision, decree, injunction, ruling, writ,
assessment or order of any Governmental Entity that is binding on any Person or
its property under applicable Law;

"Parent" has the meaning given to such term in the recitals hereto;

"Parent Internal Policies" means those internal policies of the Parent listed on
Schedule 1.1 hereto;

"Person" means and includes any individual, company, limited partnership,
general partnership, joint stock company, limited liability company, joint
venture, association, company, trust, bank, trust company, pension fund,
business trust or other organization, whether or not a legal entity and any
Governmental Entity;

"Representatives" means with respect to the Investors, the directors, officers,
partners, managers, members, employees, advisors, agents, Affiliates, and other
representatives of the Investors, including attorneys, accountants, consultants
and financial advisors of the Investors;

"SEC" means the United States Securities and Exchange Commission;

"Securities Laws" means the Canadian Securities Acts, the U.S. Securities Act
and the U.S. Exchange Act;

"Shareholder Rights Plan" means the amended and restated shareholder rights plan
agreement dated as of November 10, 2015 between Parent and American Stock
Transfer and Trust Company, LLC, as rights agent, as the same may be amended,
restated or replaced from time to time;

"Standstill Period" means the date that is 12 months following the date on which
the Observer resigns or is removed as the Designated Observer;

"subsidiary" has the meaning ascribed to such term in the Act;

--------------------------------------------------------------------------------

- 4 -

"Term" means the term of the Observer as a Designated Observer, which term shall
commence on the date hereof and terminate on the earlier of (a) the day on which
the Investors deliver an Appointment Notice to the Parent, in accordance with
Section 2.1(b), removing the Observer as a Designated Observer and (b) the day
on which the Investors' right to nominate a Designated Observer has terminated
in accordance with the terms of the Investor Rights Agreement;

"TSX" means the Toronto Stock Exchange or any successor thereto;

"United States" means the United States of America, its territories and
possessions, any State of the United States, and the District of Columbia;

"U.S. Exchange Act" means the United States Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder, as the
same may hereafter be amended from time to time or replaced; and

"U.S. Securities Act" means the United States Securities Act of 1933, as
amended, and the rules and regulations of the SEC promulgated thereunder, as the
same may hereafter be amended from time to time or replaced.

1.2

Rules of Construction

Except as may be otherwise specifically provided in this Agreement and unless
the context otherwise requires, in this Agreement:

  (a)

the terms "Agreement", "this Agreement", "the Agreement", "hereto", "hereof",
"herein", "hereby", "hereunder" and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof and include any
schedules or exhibits thereto;

        (b)

references to an "Article" or "Section" followed by a number or letter refer to
the specified Article or Section to this Agreement;

        (c)

the division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

        (d)

words importing the singular number only shall include the plural and vice versa
and words importing the use of any gender shall include all genders;

        (e)

the word "including" is deemed to mean "including without limitation";

        (f)

the terms "party" and "the parties" refer to a party or the parties to this
Agreement;

        (g)

any reference to this Agreement means this Agreement as amended, modified,
replaced or supplemented from time to time;


--------------------------------------------------------------------------------

- 5 -

  (h)

any reference to a statute, regulation or rule shall be construed to be a
reference thereto as the same may from time to time be amended, re-enacted or
replaced, and any reference to a statute shall include any regulations or rules
made thereunder;

        (i)

all dollar amounts refer to currency of the United States;

        (j)

any time period within which a payment is to be made or any other action is to
be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends; and

        (k)

whenever any action is required to be taken or period of time is to expire on a
day other than a Business Day, such action shall be taken or period shall expire
on the next following Business Day.


1.3

Entire Agreement

This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions, whether written or oral. There are
no conditions, covenants, agreements, representations, warranties or other
provisions, express or implied, collateral, statutory or otherwise, relating to
the subject matter hereof except as provided in this Agreement.

1.4

Time of Essence

Time shall be of the essence of this Agreement.

1.5

Governing Law and Submission to Jurisdiction

(a)     This Agreement shall be interpreted and enforced in accordance with, and
the respective rights and obligations of the parties shall be governed by, the
laws of the Province of Ontario and the federal laws of Canada applicable in
that province.

(b)     Each of the parties irrevocably and unconditionally (i) submits to the
non-exclusive jurisdiction of the courts of the Province of Ontario over any
action or proceeding arising out of or relating to this Agreement, (ii) waives
any objection that it might otherwise be entitled to assert to the jurisdiction
of such courts and (iii) agrees not to assert that such courts are not a
convenient forum for the determination of any such action or proceeding.

1.6

Severability

If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, all other
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party hereto.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties hereto
as closely as possible in an acceptable manner to the end that transactions
contemplated hereby are fulfilled to the extent possible.

--------------------------------------------------------------------------------

- 6 -

1.7

Schedules

The following Schedules are attached to and form an integral part of this
Agreement:

  Schedule 1.1 -     Parent Internal Policies

ARTICLE 2
OBSERVER RIGHTS

2.1

Appointment of Observer

(a)     The Parent hereby acknowledges that the Observer has been designated by
the Investors as the first Designated Observer.

(b)     The Observer acknowledges that the Investors shall have the right,
subject to the terms and conditions of the Investor Rights Agreement, to
appoint, and by notice in writing to the Observer and the Parent (the
"Appointment Notice") replace, from time to time a Designated Observer.

2.2

Observer Rights

(a)     During the Term, the Parent shall:

 

(i)

provide the Observer with notice, if any, of each meeting of the Board of
Directors (telephonic or otherwise), in the same manner and at the same time as
provided to the Board of Directors;

 

 

   

(ii)

provide to the Observer copies of all materials provided to the Board of
Directors, in the same manner and at the same time as provided to the Board of
Directors;

 

 

   

(iii)

provide to the Observer drafts of all resolutions proposed for signature by the
Board of Directors (in lieu of a meeting) before such resolutions are so signed,
in the same manner and at the same time as provided to the Board of Directors;
and

 

 

   

(iv)

permit the Observer to attend each meeting of the Board of Directors (telephonic
or otherwise), including, without limitation, any committee meeting of the Board
of Directors or executive sessions, as an observer,

except with respect to materials or resolutions, or attendance at such portions
of any such meeting, in which (A) the subject matter relates to a transaction,
proceeding or matter in which the Investors or their Affiliates or investee
entities (other than the Parent) are or may be interested parties, and where the
participation in such portion of any such meeting by the Board Observer or
access to Confidential Information relating to the Parent would, upon the advice
of counsel, give rise to a conflict of interest between the Investors and the
Parent, as determined by the Board of Directors in its sole discretion, (B) the
Board of Directors determines, upon the advice of counsel, that such exclusion
is reasonably necessary to preserve solicitor-client privilege, or (C) the Board
of Directors determines, upon the advice of counsel, that such exclusion is
reasonably necessary for the Parent or its subsidiaries to comply with any of
their respective confidentiality obligations.

--------------------------------------------------------------------------------

- 7 -

(b)     The Parent shall not be required to (i) pay any compensation to the
Observer or (ii) provide any indemnification, or maintain coverage under any
policies of directors' and officers' insurance, in favour of the Observer;
provided, however, that the Parent shall reimburse any reasonable costs or
expenses incurred by the Observer in connection with his or her attendance at
meetings of the Board of Directors, committee meetings of the Board of Directors
and any executive sessions.

(c)     The Observer shall not have the right to vote at any meeting of the
Board of Directors or be counted towards determining whether there is quorum for
such meeting, but shall be entitled to participate in the discussions of the
Board of Directors.

ARTICLE 3
OBSERVER OBLIGATIONS

3.1

General Duty to Comply with Director's Obligations

The Observer shall comply with the fiduciary obligations (whether in common law
or pursuant to statute) that would be applicable to such Observer if he/she were
a director of the Parent, including, the obligation to disclose conflicts of
interest set forth in Section 3.2, the obligation not to appropriate corporate
opportunities of the Parent or any subsidiary, as applicable, and the
confidentiality obligations set forth in Article 5.

3.2

Disclosure of Conflicts of Interest

(a)     The Observer shall comply in all respects with the obligations imposed
upon a director of the Parent by Section 120 of the Act with respect to any
interest that he/she has in any material contract or material transaction with
either the Parent or any subsidiary, whether made or proposed, and shall provide
prompt and full disclosure thereof in writing to both the Board of the Directors
and the Parent.

(b)     If the Observer reasonably believes that a matter being considered or to
be considered by the Board of Directors may relate to a transaction, proceeding
or other matter in which the Investors or their Affiliates or investee entities
are or may be interested parties, the Observer shall provide prompt and full
disclosure thereof in writing to both the Board of Directors and the Parent.

(c)     Contemporaneously with his/her appointment as a Designated Observer on
the date hereof, the Observer shall have provided to the Parent on a
confidential basis, a list of any Persons in which the Observer has an interest
or is a director or officer or acts in a similar capacity of or for any such
Person, to the extent such interest of the Observer in such other Person would
be likely to constitute a conflict of interest with the Observer's functions as
a Designated Observer pursuant to this Agreement.

--------------------------------------------------------------------------------

- 8 -

3.3

Securities Laws Restrictions

The Observer hereby acknowledges that Securities Laws impose restrictions on
his/her ability to purchase, sell, trade or otherwise transfer securities of the
Parent until such time as material, non-public information received by the
Observer becomes publicly available or is no longer material and the Observer
further hereby agrees to comply with all such restrictions.

3.4

Parent Internal Policies

The Observer acknowledges receipt of a copy of each of the Parent Internal
Policies and agrees to abide by such Parent Internal Policies, as the same may
be amended from time to time, as if the Observer was a director of the Parent.

ARTICLE 4
STANDSTILL

4.1

Standstill

(a)     During the Standstill Period, the Observer covenants and agrees with the
Parent that (A) it shall not, (B) none of his/her Affiliates shall, (C) it shall
not permit any of his/her Affiliates to, and (D) neither it nor any of his/her
Affiliates shall authorize, permit, assist or encourage any of the directors,
officers or employees of the Observer or his/her Affiliates to, in each case,
directly or indirectly, alone or acting jointly or in concert with any other
Person to:

 

(i)

acquire, agree to acquire, or offer or propose to acquire, whether by means of a
purchase, tender or exchange offer, merger, business combination or in any other
manner, beneficial ownership as defined in Rule 13d-3 under the U.S. Exchange
Act of any securities of the Parent or its Affiliates, or ownership of any
indebtedness of the Parent or its Affiliates, including any rights or options to
acquire such ownership (including from any third Person);

 

 

   

(ii)

offer or propose, or seek to effect, any merger, consolidation, acquisition of
stock or assets, recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to or involving the Parent or its
Affiliates;

 

 

   

(iii)

initiate, or induce or attempt to induce any other Person or "group" (as defined
in Section 13(d)(3) of the U.S. Exchange Act) to initiate, any shareholder
proposal or tender offer for any securities of the Parent or its Affiliates, any
change of control of the Parent or its Affiliates or the convening of a
shareholders' meeting of the Parent or its Affiliates for any purpose;


--------------------------------------------------------------------------------

- 9 -

  (iv)

propose or seek to influence, change or control the management, the board of
directors, governing instruments or policies or affairs of the Parent or its
Affiliates, or seek or obtain representation on the board of directors of the
Parent or its Affiliates, including in each case, without limitation, by means
of a "solicitation" of "proxies" (as such terms are defined in Rule 14a-1 of
Regulation 14A promulgated pursuant to Section 14 of the U.S. Exchange Act,
disregarding clause (iv) of Rule 14a-1(l)(2) and including any otherwise exempt
solicitation pursuant to Rule 14a-2(b)), contacting any Person relating to any
of the matters set forth in this clause (d) or seeking to influence, advise or
direct the vote of any holder of voting securities of the Parent or its
Affiliates or publicly making a request of the Parent or its Affiliates; or

        (v)

knowingly advise, assist or encourage any other Person in connection with any of
the matters set forth in this Section 4.1(a) .

(b)     The foregoing provisions shall not limit an Investor or its Affiliates
in any way from acquiring or offering to acquire, directly or indirectly, any
company or business unit thereof that beneficially owns securities of the Parent
or its Affiliates so long as (i) such entity's prior acquisition of such
securities was not made directly or indirectly on the Investor's or such
Affiliate's behalf and (ii) such entity's ownership of such securities was not a
primary factor in the decision to consummate such transaction.

(c)     Notwithstanding the foregoing but subject to the Shareholder Rights
Plan, the Observer and his/her Affiliates shall not be restricted from (i)
acquiring securities of the Parent with the prior written consent of the Parent,
(ii) participating in rights offerings conducted by the Parent, (iii) receiving
stock dividends or similar distributions made by the Parent, (iv) tendering
Common Shares to a take-over bid for the Common Shares with the consent of the
Board of Directors, or (v) disposing of Common Shares by operation of a
statutory amalgamation, statutory arrangement or other statutory procedure
involving the Parent.

(d)     For certainty, nothing in this Section 4.1 shall limit the Investors and
their Affiliates from exercising their right under the Investor Rights Agreement
to (i) designate Investor Nominees and Board Observers (each as defined in the
Investor Rights Agreement), (ii) designate PMO Representatives to develop and
implement PMO initiatives (each as defined in the Investor Rights Agreement) and
(iii) acquire any Additional Market Shares (as defined in the Investor Rights
Agreement) on or before October 7, 2017.

(e)     Notwithstanding anything herein to the contrary, none of the provisions
of this Section 4.1 shall apply to the Investors or their Affiliates, which, for
certainty, are subject to the restrictions set out in Section 6.5 of the
Investor Rights Agreement.

--------------------------------------------------------------------------------

- 10 -

ARTICLE 5
CONFIDENTIALITY

5.1

Obligation to Keep Confidential

The Observer will keep confidential and will treat confidentially all
Confidential Information.

5.2

Permitted Use

The Observer agrees that he/she will not disclose or use, for himself/herself or
for the benefit of any other Person, any Confidential Information.
Notwithstanding the preceding sentence, during the Term the Observer shall be
permitted to disclose Confidential Information to the Investors and their
Representatives for the purpose of allowing the Investors to provide advice and
assistance to the Parent and its subsidiaries in respect of the operations of
the Parent and its subsidiaries and for no other purpose, provided that such
Investors and their Representatives are bound by a confidentiality agreement
with the Parent.

5.3

Exclusions

The term Confidential Information shall exclude: (a) any information that was
generally available to the public prior to the date hereof, and (b) any
information that becomes generally available to the public (through no violation
hereof by the Observer or by any other Person of its obligations to keep
confidential any Confidential Information); provided that a combination of
information shall not be considered public merely because individual elements
thereof are in the public domain, unless the actual combination of all the
elements is in the public domain.

5.4

Ownership

Nothing in this Agreement is to be construed as granting the Observer any title,
ownership, license or other right of interest with respect to the Confidential
Information. The Parent retains all right, title and interest in and to the
Confidential Information.

5.5

Disclosures by Legal Process

If the Observer is requested or required to disclose any Confidential
Information in connection with any legal or administrative proceeding or
investigation, or is required by Law to disclose any Confidential Information,
the Observer will provide the Parent with prompt written notice of any such
request or requirement, unless prohibited by Law, so that the Parent has an
opportunity to seek a protective Order or other appropriate remedy or waive
compliance with the provisions of this Agreement. If timely notice cannot be
given, the Observer agrees to make reasonable efforts to seek a protective Order
or confidential treatment from the applicable Governmental Entity for such
information. If the Parent waives compliance with the provisions of this
Agreement with respect to a specific request or requirement, the Observer shall
disclose only that portion of the Confidential Information that is covered by
such waiver and which is necessary to disclose in order to comply with such
request or requirement. If (in the absence of a waiver by the Parent) the Parent
has not secured a protective Order or other appropriate remedy, and the Observer
is nonetheless then legally compelled to disclose any Confidential Information,
the Observer may, without liability hereunder, disclose only that portion of the
Confidential Information that is necessary to be disclosed.

--------------------------------------------------------------------------------

- 11 -

5.6

Return and Destruction of Confidential Information

At the end of the Term or at any time upon written request by the Parent, the
Observer shall promptly return to the Parent or promptly destroy all
Confidential Information (including, electronic copies) supplied by the Parent
to the Observer, without retaining any copy thereof, and the Observer shall
promptly destroy all Confidential Information prepared by or on behalf of him or
her, together with copies thereof (including, without limitation, electronic
copies), except that the Observer shall be entitled to retain copies of the
Confidential Information as necessary to comply with applicable Law.

5.7

Survival

Notwithstanding the return or destruction of the Confidential Information as
contemplated hereby or the termination of the Term, the Observer will continue
to be bound by the terms of this Agreement with respect thereto, including all
obligations of confidentiality.

ARTICLE 6
MISCELLANEOUS

6.1

Notices

(a)     Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be delivered in Person, transmitted by
fax or e-mail or similar means of recorded electronic communication or sent by
registered mail, charges prepaid, addressed as follows:

--------------------------------------------------------------------------------

- 12 -

  (i)

in the case of the Observer:

c/o Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071

  Attention: Ted Crockin   Facsimile: 213.830.6293   E-mail:
tcrockin@oaktree.com

with a copy to (other than in respect of any notice contemplated by Section
2.2):

Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, Illinois 60601

  Attention: Dennis M. Myers and Hamed Meshki   Facsimile: 312.862.2200 and
213.808.8145   E-mail: dennis.myers@kirkland.com and hmeshki@kirkland.com


  (ii)

in the case of the Parent:

2233 Argentia Drive, Suite 301
Mississauga, ON L5N 2X7

  Attention: General Counsel   Facsimile: 952.835.1991   E-mail:
jill.barnett@sunopta.com

(b)     Any such notice or other communication shall be deemed to have been
given and received on the day on which it was delivered or transmitted (or, if
such day is not a Business Day or if delivery or transmission is made on a
Business Day after 5:00 p.m. (Toronto time) at the place of receipt, then on the
next following Business Day) or, if mailed, on the third Business Day following
the date of mailing; provided, however, that if at the time of mailing or within
three Business Days thereafter there is or occurs a labour dispute or other
event which might reasonably be expected to disrupt the delivery of documents by
mail, any notice or other communication hereunder shall be delivered or
transmitted by means of recorded electronic communication as aforesaid.

(c)     Any party may at any time change its address for service from time to
time by giving notice to the other parties in accordance with this Section 6.1.

6.2

Amendments and Waivers

No amendment or waiver of any provision of this Agreement shall be binding on
any party unless consented to in writing by such party. No waiver of any
provision of this Agreement shall constitute a waiver of any other provision,
nor shall any waiver of any provision of this Agreement constitute a continuing
waiver unless otherwise expressly provided.

--------------------------------------------------------------------------------

- 13 -

6.3

Assignment

The Observer may not assign any of his/her rights or benefits under this
Agreement, or delegate any of his/her duties or obligations, except with the
prior written consent of the Parent, which consent may be unreasonably withheld.

6.4

Successors and Assigns

This Agreement shall enure to the benefit of and shall be binding on and
enforceable by and against the parties and their respective successors or heirs,
executors, administrators and other legal Personal representatives, and
permitted assigns.

6.5

Further Assurances

Each of the parties hereto shall, from time to time hereafter and upon any
reasonable request of the other, promptly do, execute, deliver or cause to be
done, executed and delivered all further acts, documents and things as may be
required or necessary for the purposes of giving effect to this Agreement.

6.6

Right to Injunctive Relief

The Observer hereby acknowledges and agrees that in the event of a breach or
threatened breach of any of his/her covenants hereunder, the harm suffered would
not be compensable by monetary damages alone and, accordingly, in addition to
other available legal or equitable remedies available to the Parent, the Parent
shall be entitled to apply for an injunction or specific performance with
respect to such breach or threatened breach, without proof of actual damages
(and without the requirement of posting a bond, undertaking or other security in
connection with such action), and the Observer hereby agrees not to plead
sufficiency of damages as a defence in such circumstances. From the date on
which the Parent provides notice to the Observer of a bona fide claim or
possible claim for a breach or threatened breach hereunder, the Parent shall
have no further obligations to the Observer under Section 2.2 hereof unless and
until such claim is abandoned or resolved substantially in the Observer's
favour.

6.7

Counterparts

This Agreement and all documents contemplated by or delivered under or in
connection with this Agreement may be executed and delivered in any number of
counterparts, with the same effect as if all parties had signed and delivered
the same document, and all counterparts shall be construed together to be an
original and will constitute one and the same agreement.

[The remainder of this page has been intentionally left blank.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed by the parties.

SUNOPTA INC.

by   Name:   Title:

Signature Page – Observer Agreement

--------------------------------------------------------------------------------


[Observer]

Signature Page – Observer Agreement

--------------------------------------------------------------------------------

SCHEDULE 1.1

PARENT INTERNAL POLICIES

SunOpta's Corporate Policy Manual, which includes the following policies:

  (a)

Business Ethics & Conduct of Code

        (b)

Communications Policy

        (c)

Procedures and Guidelines Governing Insider Trading and Tipping

        (d)

Employee Confidentiality & Inventions Agreement

        (e)

Hiring & Promotion Policy

        (f)

Harassment and Discrimination Policy

        (g)

Ethics Reporting Policy

        (h)

Information Technology Policy

        (i)

Document Retention Policy

        (j)

Social Media Policy & Guidelines

        (k)

Travel Expense Guidelines


--------------------------------------------------------------------------------

- 2 -

SCHEDULE 1.1(b)

PREFERRED SHARE TERMS

See attached.

--------------------------------------------------------------------------------

[exhibi1.gif]

--------------------------------------------------------------------------------

[exhibi2.jpg]

AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
SUNOPTA FOODS INC.


(Pursuant to Sections 242 and 245 of the
General Corporation Law of the State of Delaware)


SunOpta Foods Inc., a corporation organized and existing under and by virtue of
the provisions of the General Corporation Law of the State of Delaware (the "
General Corporation Law"),

DOES HEREBY CERTIFY:

1. That the name of this corporation is SunOpta Foods Inc., and that this
corporation was originally incorporated pursuant to the General Corporation Law
on October 30, 2003 under the name SunOpta Holdings Inc.

2. That the board of directors of this corporation (the "Board of Directors")
duly adopted resolutions proposing to amend and restate the certificate of
incorporation of this corporation, declaring said amendment and restatement to
be advisable and in the best interests of this corporation and its sole
stockholder. The resolution setting forth the proposed amendment and restatement
is as follows:

RESOLVED, that the certificate of incorporation of this corporation be amended
and restated in its entirety to read as follows:

FIRST: The name of this corporation is SunOpta Foods Inc. (the "Company").

SECOND: The address of the registered office of the Company in the State of
Delaware is 160 Greentree Drive, Suite 101, in the City of Dover, County of
Kent, Zip Code 19904. The name of its registered agent at such address is
National Registered Agents, Inc.

THIRD: The nature of the business or purposes to be conducted or promoted is to
engage in any lawful act or activity for which corporations may be organized
under the General Corporation Law.

FOURTH: The total number of shares of all classes of stock which the Company
shall have authority to issue is 87,000, consisting of (i) 2,000 shares of
common stock, no par value per share ("Common Stock") and (ii) 85,000 shares of
Preferred Stock, $0.001 par value per share ("Preferred Stock").

The following is a statement of the designations and the powers, privileges and
rights, and the qualifications, limitations or restrictions thereof in respect
of each class of capital stock of the Company.

--------------------------------------------------------------------------------


  A.

COMMON STOCK

1. General. The voting, dividend and liquidation rights of the holders of the
Common Stock are subject to and qualified by the rights, powers and preferences
of the holders of the Preferred Stock set forth herein.

2. Voting. The holders of the Common Stock are entitled to one vote for each
share of Common Stock held at all meetings of stockholders (and written actions
in lieu of meetings); provided, however, that, except as otherwise required by
law, holders of Common Stock, as such, shall not be entitled to vote on any
amendment to the Certificate of Incorporation that relates solely to the terms
of one or more outstanding series of Preferred Stock if the holders of such
affected series are entitled, either separately or together with the holders of
one or more other such series, to vote thereon pursuant to the Certificate of
Incorporation or pursuant to the General Corporation Law.

  B.

PREFERRED STOCK

Of the Preferred Stock authorized and unissued by the Certificate of
Incorporation, 85,000 shares shall be designated Series A Preferred Stock with
the following rights, preferences, powers, privileges and restrictions,
qualifications and limitations. Unless otherwise indicated, references to
"sections" or "subsections" in this Part B of this Article Fourth refer to
sections and subsections of Part B of this Article Fourth.

1. Definitions. For purposes of this Article Fourth, the following definitions
shall apply:

1.1 "ABL Agreement" shall mean that certain credit agreement, dated as of
February 11, 2016, by and among the Parent, the Company, The Organic Corporation
B.V., and the other parties signatory thereto, as amended, supplemented,
restated, converted, exchanged or replaced from time to time;

1.2 "Accrued Dividends" shall mean, with respect to any share of Preferred
Stock, as of any date, the dividends that have accrued on such share pursuant to
Section 2.1, less any dividends paid in cash pursuant to Section 2.1 or 2.2 or
dividends added to the Liquidation Preference pursuant to Sections 2.2, 2.5 or
2.6, from the Issue Date up to, but not including, such date;

1.3 "Accumulated Cash Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends that have been deemed Accumulated Cash Dividends in accordance with
Sections 2.3 and 2.6 as reduced by the payment of dividends out of such amount
pursuant to Section 2.4;

1.4 "Accumulated PIK Dividends" shall mean, with respect to any share of
Preferred Stock, as of any date, the aggregate amount of accrued and unpaid
dividends added to the Liquidation Preference in accordance with Sections 2.2,
2.5, and 2.6;

1.5 "Affiliate" means a person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified. For the purposes of this definition, "control" when used
with respect to any Person, means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of Person,
whether through the ownership of voting securities, by contract, or otherwise;

- 2 -

--------------------------------------------------------------------------------

1.6 "Average VWAP" per share over a certain period shall mean the arithmetic
average of the VWAP per share for each Trading Day in such period;

1.7 "Beneficial Ownership Exchange Cap" shall have the meaning set forth in
Section 5.10.1;

1.8 "Board of Directors" shall mean the Board of Directors of the Company or,
with respect to any action to be taken by the Board of Directors, any committee
of the Board of Directors duly authorized to take such action;

1.9 "Business Day" shall mean Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States of
America, Canada, the State of New York or the Province of Ontario shall not be
regarded as a Business Day;

1.10 "Capital Reorganization" shall have the meaning set forth in Section 5.5;

1.11 "Cash Dividends" shall have the meaning set forth in Section 2.1;

1.12 "Certificate of Incorporation" shall mean the Certificate of Incorporation
of the Company, as it may be amended or restated from time to time.

1.13 "Certificated Preferred Stock" shall have the meaning set forth in Section
10.2.1; 1.14 "Change of Control" shall mean the occurrence of any of the
following:

  (a)

the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of a merger, amalgamation or consolidation, which are covered
by subsections (b) and (c) below), in one or a series of related transactions,
of all or substantially all of the properties or assets of the Parent and its
Subsidiaries, taken as a whole, to any Person (other than to the Parent or to
any wholly-owned Subsidiary);

        (b)

the consummation of any transaction (including, without limitation, pursuant to
a merger, amalgamation or consolidation), the result of which is that any Person
(other than the Investor) becomes the "beneficial owner" (as defined in Rule
13d- 3 and Rule 13d-5 under the Exchange Act), directly or indirectly, of more
than 50% of the voting power of the Parent; provided, however, solely for
purposes of this subsection (ii), a "Person" shall include a "group" within the
meaning of Section 13(d) of the Exchange Act; or

- 3 -

--------------------------------------------------------------------------------


  (c)

a plan or scheme of arrangement, merger, amalgamation, consolidation, stock sale
or other transaction that would result in the Parent's pre-transaction
shareholders ceasing to hold a majority of the outstanding Parent Common Shares
or outstanding common equity securities of the surviving entity immediately
following the completion of such transaction; or

        (d)

Parent ceasing to own, either directly or indirectly, all of the outstanding
capital stock of the Company (other than the Preferred Stock, such other
securities that the Company is permitted to create without approval of the
Holders and any other securities that the Company creates with the requisite
approval of the Holders);

1.15 "Change of Control Redemption Date" shall have the meaning set forth in
Section 7.2;

1.16 "Change of Control Redemption Notice" shall have the meaning set forth in
Section 7.4;

1.17 "Change of Control Redemption Premium" shall mean, as to each share of
Preferred Stock at the time of a Change of Control Redemption Price and subject
to Section 5.10.2, the amount, assuming such dividends were paid as Cash
Dividends and are not compounding, of incremental dividends that would have
accrued had such a Preferred Stock remained outstanding from such time until and
including the fifth anniversary of its issuance date provided that if the Issued
Amount exceeds the Make Whole Issuable Maximum prior to the Change of Control
Redemption Date, then the Change of Control Redemption Premium shall thereafter
be zero dollars ($0.00); after such fifth anniversary, the Change of Control
Redemption Premium as to such Preferred Stock shall be zero;

1.18 "Change of Control Redemption Price" shall have the meaning set forth in
Section 7.3;

1.19 "Closing Sale Price" of the Parent Common Shares shall mean, as of any
date, the closing sale price per share (or if no closing sale price is reported,
the average of the closing bid and ask prices or, if more than one in either
case, the average of the average closing bid and the average closing ask prices)
on such date as reported on the principal Securities Exchange on which the
Parent Common Shares are traded or, if the Parent Common Shares are not traded
on a Securities Exchange, then a United States or Canadian national or regional
securities exchange on which the Parent Common Shares are traded, or, if the
Parent Common Shares are not so traded, then in the over-the-counter market as
reported by OTC Markets Group Inc. or a similar organization. In the absence of
such a quotation, the Closing Sale Price shall be an amount determined by the
Board of Directors to be the fair market value of a Parent Common Share;

1.20 "Common Stock" shall mean the common stock, no par value of the Company or
any other capital stock of the Company into which such Common Stock shall be
reclassified or changed;

1.21 "Company" shall mean SunOpta Foods Inc., a Delaware corporation;

- 4 -

--------------------------------------------------------------------------------

1.22 "Credit Agreements" shall mean the Second Lien Loan Agreement and the ABL
Agreement;

1.23 "Dividend Change Date" shall mean the first day following the end of the
Company's third fiscal quarter in the year 2025;

1.24 "Dividend Payment Date" shall mean the date that is forty-five (45) days
after the end of each fiscal quarter of the Company, unless the Board of
Directors designates an earlier date;

1.25 "Dividend Rate" shall mean, (i) the rate of 8.0% per annum for the period
from the Issue Date through to the Dividend Change Date, and (ii) 12.5% per
annum thereafter, subject in each case to adjustment as provided in Section 8;

1.26 "Dividend Record Date" shall mean, with respect to any fiscal quarter and
applicable Dividend Payment Date, the record date (which shall be a Business
Day) set by the Board of Directors for holders eligible to receive any dividend
declared for such fiscal quarter;

1.27 "Event of Noncompliance" shall mean:

  (a)

the Company fails to make any payment (other than Cash Dividends for fiscal
quarters ending prior to the Dividend Change Date) with respect to Preferred
Stock which it is required to make hereunder, or fails to pay Cash Dividends for
any quarter ending after the Dividend Change Date, whether or not such payment
or dividend is legally permissible or is prohibited by any agreement to which
the Company is subject, including payments pursuant to Sections 6.1 and 7.3 and
the payment of any Accumulated Cash Dividends on any Optional Exchange Date,
Optional Parent Put Exchange Date or Forced Exchange Date;

        (b)

the Company fails to deliver the required number of Parent Common Shares
contemplated by Section 5.1 on an Optional Exchange Date, the Parent fails to
deliver the required number of Parent Common Shares as contemplated by an
Optional Parent Put Right on an Optional Parent Put Exchange Date, or the
Company fails to make adjustments to the Exchange Rate as required pursuant to
Section 5.5, in each case as, if and when due and applicable, and except as
provided elsewhere herein, including Sections 5.6 and 5.10; or

        (c)

Parent or the Company, as applicable, fails to comply with any of Sections
2.1(a), 2.1(b), 2.1(c) 2.1(f), 6.1(a) and 6.1(b) of the Investor Rights
Agreement or of Sections 2.1, 2.4, 3.1 and 3.2(e) of the Exchange Agreement; or

        (d)

the Company or Parent makes an assignment for the benefit of creditors or admits
in writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company or Parent bankrupt
or insolvent; or any order for relief with respect to the Company or Parent is
entered under the Federal Bankruptcy Code; or the Company or Parent petitions or
applies to any tribunal for the appointment of a custodian, trustee, receiver or
liquidator of the Company or Parent, or of any substantial part of the assets of
the Company or Parent, or commences any proceeding (other than a proceeding for
the voluntary liquidation and dissolution of any Subsidiary of Company) relating
to the Company or Parent under any bankruptcy reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation law of any
jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company or Parent and either (A) the
Company or Parent by any act reasonably indicates its approval thereof, consent
thereto or acquiescence therein or (B) such petition, application or proceeding
is not dismissed within sixty (60) days;

- 5 -

--------------------------------------------------------------------------------

1.28 "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder;

1.29 "Exchange Agreement" shall mean the Exchange and Support Agreement, dated
as of October 7, 2016, by and among Parent, the Company and the Holders, as
amended, supplemented, restated, exchanged or replaced from time to time;

1.30 "Exchange Cap" shall have the meaning set forth in Section 5.10;

1.31 "Exchange Date" shall mean the Optional Exchange Date or the Forced
Exchange Date, as applicable;

1.32 "Exchange Price" shall mean $7.50, as may be adjusted from time to time in
the manner set forth herein;

1.33 "Exchange Price Floor" means the consolidated closing bid price for the
Parent Common Shares as of 4 PM Eastern time on the Trading Day immediately
prior to the Issue Date, as reported by The NASDAQ Global Select Market, as such
price may be adjusted to account for subsequent share dividend, share split,
share combination, reclassification or similar transaction;

1.34 "Exchange Rate" shall have the meaning set forth in Section 5.1;

1.35 "Excluded Issuances" shall mean the sale or issuance of Parent Common
Shares, or securities convertible into, exercisable or exchangeable for Parent
Common Shares, (i) pursuant to any present or future employee, director or
consultant benefit plan, program or practice of or assumed by the Parent or any
of its Subsidiaries, (ii) pursuant to any option, warrant or right or
exchangeable or convertible security outstanding as of the Issue Date,
(including any Parent Common Shares delivered or deliverable pursuant to this
Article Fourth), (iii) as full or partial consideration for a merger,
acquisition, consolidation, joint venture, strategic alliance, or other similar
non-financing transaction, (iv) in connection with any litigation, investigation
or legal proceeding (or threatened litigation, investigation or legal
proceeding), and (v) triggering an adjustment under any provision of Section 5.5
other than 5.5.4;

1.36 "Ex-Date" means the first date on which the Parent Common Shares trade on
the applicable exchange or in the applicable market, regular way, without the
right to receive the issuance, dividend or distribution in question, from the
Parent or, if applicable from the seller of Parent Common Shares on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market;

- 6 -

--------------------------------------------------------------------------------

1.37 "Forced Exchange Date" shall have the meaning set forth in Section 5.2;

1.38 "Forced Exchange Notice" shall have the meaning set forth in Section 5.2;

1.39 "Forced Exchange Notice Date" shall have the meaning set forth in Section
5.2;

1.40 "Holder" and, unless the context requires otherwise, "holder" shall each
mean a holder of record of a share of Preferred Stock;

1.41 "Investor" shall mean one or more Affiliates of Oaktree Principal Fund VI,
L.P.;

1.42 "Investor Rights Agreement" shall mean the Investor Rights Agreement, dated
October 7, 2016, by and among the Parent, the Company and the Investor, as
amended, supplemented, restated, converted, exchanged or replaced from time to
time;

1.43 "Issue Date" shall mean the original date of issuance of the Preferred
Stock;

1.44 "Issued Amount" shall mean meaning given in Section 5.10.2;

1.45 "Junior Stock" shall mean the Common Stock and each other class of the
Company's capital stock or series of preferred stock established after the Issue
Date, by the Board of Directors, the terms of which do not expressly provide
that such class or series ranks senior to or on a parity with the Preferred
Stock as to dividend rights or rights upon the liquidation, winding-up or
dissolution of the Company;

1.46 "Liquidation Preference" shall mean, with respect to each share of
Preferred Stock, $1,000.00, as adjusted pursuant to Sections 2.2, 2.5 and 2.6,
in each case to the date of payment of the Liquidation Preference, the Exchange
Date, the Optional Redemption Date or the Change of Control Redemption Date, as
applicable;

1.47 "Make Whole Issuable Maximum" means 19.99% of the number of Parent Common
Shares outstanding on the Trading Day immediately prior to the Issue Date, as
such number may be adjusted to account for any subsequent share dividend, share
split, share combination, reclassification of similar transactions;

1.48 "Market Value" shall mean the Average VWAP during a 20 consecutive Trading
Day period ending on, and including, the Trading Day immediately prior to the
date of determination;

1.49 "Non-Cash Dividend Election" shall have the meaning set forth in Section
2.2;

- 7 -

--------------------------------------------------------------------------------

1.50 "Officer" shall mean the Chief Executive Officer, the Chief Operating
Officer, the Chief Financial Officer, the General Counsel, any Executive Vice
President, any Senior Vice President, any Vice President, the Treasurer, the
Secretary or any Assistant Secretary of the Company;

1.51 "opening of business" shall mean 9:00 a.m. (Toronto time);

1.52 "Optional Exchange Date" shall have the meaning set forth in Section 5.1;

1.53 "Optional Exchange Notice" shall have the meaning set forth in Section 5.1;

1.54 "Optional Exchange Notice Date" shall have the meaning set forth in Section
5.1;

1.55 "Optional Parent Put Exchange Date" shall mean the date shares of Preferred
Stock are exchanged for Parent Common Shares pursuant to an Optional Parent Put
Right;

1.56 "Optional Parent Put Right" shall mean the right of a Holder to exchange
shares of Preferred Stock for Parent Common Shares directly with the Parent
pursuant to the Exchange Agreement;

1.57 "Optional Redemption Date" shall have the meaning set forth in Section 6.1;

1.58 "Optional Redemption Notice" shall have the meaning set forth in Section
6.3;

1.59 "Optional Redemption Price" shall have the meaning set forth in Section
6.2;

1.60 "OSA" shall mean the Securities Act (Ontario), as amended from time to
time, and the regulations, rules and instruments promulgated thereunder;

1.61 "Ownership Notice" shall mean the notice of ownership of capital stock of
the Company containing the information required to be set forth or stated on
certificates pursuant to the Delaware General Corporation Law and, in the case
of an issuance of capital stock by the Company, in substantially the form
attached hereto as Exhibit B;

1.62 "Parent" shall mean SunOpta Inc., a company amalgamated under the Business
Corporations Act (Canada);

1.63 "Parent Common Shares" shall mean the common shares of the Parent;

1.64 "Parity Stock" shall mean any class of capital stock or series of preferred
stock established after the Issue Date by the Board of Directors, the terms of
which expressly provide that such class or series will rank on a parity with the
Preferred Stock as to dividend rights or rights upon the liquidation, winding-up
or dissolution of the Company;

- 8 -

--------------------------------------------------------------------------------

1.65 "Paying Agent" shall mean the Transfer Agent, acting in its capacity as
paying agent for the Preferred Stock, and its successors and assigns, or any
other Person appointed to serve as paying agent by the Company;

1.66 "Person" shall mean any individual, corporation, general partnership,
limited partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof;

1.67 "Post CoC Exchange Cap" shall have the meaning set forth in Section 5.10.3;

1.68 "Preferred Stock" shall mean the Series A Preferred Stock of the Company
authorized pursuant to Article Fourth of the Certificate of Incorporation;

1.69 "Redeeming Party" shall have the meaning set forth in Section 7.2;

1.70 "Reference Property" shall have the meaning set forth in Section 5.5;

1.71 "SEC" shall mean the Securities and Exchange Commission;

1.72 "Second Lien Loan Agreement" shall mean that certain second lien loan
agreement, dated October 9, 2015, by and among the Parent, the Company, Bank of
Montreal, as administrative agent and collateral agent, the various lenders
thereto, and the other parties signatory thereto, as amended, supplemented,
restated, converted, exchanged or replaced from time to time, including for the
avoidance of doubt the Exchange Note Indenture, and the Senior Take-out Notes
Indenture (in both cases as defined in the Second Lien Loan Agreement);

1.73 "Securities Act" shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder;

1.74 "Securities Exchange" shall mean an exchange registered with the SEC under
Section 6(a) of the Exchange Act or the Toronto Stock Exchange;

1.75 "Securities Representations" shall mean, for a prospective exchange of
Preferred Stock for Parent Common Shares by a Holder, representations by such
Holder that (i) it will satisfy the definition of "accredited investor" of
National Instrument 45-106 – Prospectus Exemptions at the time of such exchange
and (ii) either such exchange will (x) not be exercised in the United States or
by or on behalf of a U.S. Person or (y) be exempt from registration under the
Securities Act and applicable state securities laws;

1.76 "Senior Stock" shall mean each class of capital stock or series of
preferred stock of the Company established after the Issue Date by the Board of
Directors, the terms of which expressly provide that such class or series will
rank senior to the Preferred Stock as to dividend rights or rights upon the
liquidation, winding-up or dissolution of the Company;

 - 9 -

--------------------------------------------------------------------------------

1.77 "Shelf Registration Statement" shall mean a shelf registration statement
filed by the Parent with the SEC covering resales of Transfer Restricted
Securities by holders thereof;

1.78 "Subsidiary" shall mean, as to any Person, any corporation or other entity
of which: (a) such Person or a Subsidiary of such Person is a general partner
or, in the case of a limited liability company, the managing member or manager
thereof; (b) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (c) any corporation or other entity as to which such Person
consolidates for accounting purposes. For the avoidance of doubt, for purposes
of this Certificate of Incorporation, each of the Company and its Subsidiaries
shall be considered a Subsidiary of the Parent;

1.79 "Trading Day" shall mean a day during which trading in securities generally
occurs on the principal Securities Exchange on which the Parent Common Shares
are traded or, if the Parent Common Shares are not traded on a Securities
Exchange, then a United States or Canadian national or regional securities
exchange on which the Parent Common Shares are traded. If the Parent Common
Shares are not so traded, "Trading Day" shall mean a Business Day;

1.80 "Transfer Agent" shall mean, as applicable, TMX Equity Transfer Services or
American Stock Transfer & Trust Company, LLC, acting as the Parent's duly
appointed transfer agent, registrar, exchange agent and dividend disbursing
agent for the Parent Common Shares, or the Company's duly appointed transfer
agent, registrar, exchange agent and dividend disbursing agent for the Preferred
Stock, if any, or if none an Officer, and in each case their successors and
assigns, or any other person appointed to serve as transfer agent, registrar,
exchange agent, conversion agent and dividend disbursing agent by the Parent or
the Company, as applicable;

1.81 "Transfer Restricted Securities" shall mean each share of Parent Common
Shares received upon exchange of a share of Preferred Stock until (a) such
shares of Parent Common Shares shall be freely tradable pursuant to an exemption
from registration under the Securities Act under Rule 144 thereunder (without
restrictions or limitations with respect to volume or manner of sale or subject
to any conditions), or (b) the resale of such shares of Parent Common Shares
under an effective Shelf Registration Statement, in each case unless otherwise
agreed to by the Company and the Holder thereof;

1.82 "Trigger Event" shall have the meaning set forth in Section 5.5.7;

1.83 "VWAP" per share of Parent Common Shares on any Trading Day shall mean the
per share volume-weighted average price as displayed on Bloomberg page "STKL
<Equity> AQR" (or its equivalent successor if such page is not available) in
respect of the period from 9:30 a.m. to 4:00 p.m., Toronto time, on such Trading
Day; or, if such price is not available, "VWAP" shall mean the market value per
share of Parent Common Shares on such Trading Day as determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained by the Company for this purpose; and

- 10 -

--------------------------------------------------------------------------------

2. Dividends.

2.1 Holders shall be entitled to receive, with respect to each share of
Preferred Stock prior to any distributions made in respect of any Junior Stock
in respect of the same fiscal quarter, out of funds legally available for
payment, cash dividends ("Cash Dividends") on the sum of the Liquidation
Preference plus the Accumulated Cash Dividends in each case in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months, at the applicable
Dividend Rate. To the extent the Board of Directors so declares, Cash Dividends
shall be payable in arrears on each Dividend Payment Date for the fiscal quarter
ending immediately prior to such Dividend Payment Date (or with respect to the
first Dividend Payment Date, for the period commencing on the Issue Date and
ending on the last day of the fiscal quarter following the Issue Date), to the
Holders as they appear on the Company's stock register at the close of business
on the relevant Dividend Record Date. Dividends on the Preferred Stock shall
accrue and become Accrued Dividends on a day-to-day basis from the last day of
the most recent fiscal quarter, or if there has been no prior full fiscal
quarter, from the Issue Date, until Cash Dividends are paid pursuant to this
Section 2.1 in respect of such accrued amounts or the Liquidation Preference is
increased in respect of such accrued amounts pursuant to Sections 2.2, 2.5 or
2.6.

2.2 Notwithstanding anything to the contrary in Section 2.1, the Company may, at
the sole election of the Board of Directors, with respect to any dividend
declared in respect of any fiscal quarter ending prior to the Dividend Change
Date, elect (a "Non-Cash Dividend Election") to have the amount equal to the
applicable Dividend Rate multiplied by the Liquidation Preference in effect
immediately after the last day of the immediately prior fiscal quarter (or if
there has been no prior full fiscal quarter, the Issue Date), computed on the
basis of a 360-day year consisting of twelve 30-day months to be added to the
Liquidation Preference in lieu of paying Cash Dividends. If the Company fails to
declare or pay a Cash Dividend in respect of any fiscal quarter ending prior to
the Dividend Change Date or declares and pays a Cash Dividend for such quarter
in an amount less than the amount of Accrued Dividends on the last day of such
quarter, and the Company does not make a Non-Cash Dividend Election in respect
thereof, then the Company shall be deemed to have made a Non-Cash Dividend
Election for the portion of the Liquidation Preference in respect of which the
Cash Dividend is unpaid.

2.3 If the Company fails to declare or pay a Cash Dividend in respect of any
fiscal quarter ending after the Dividend Change Date or declares and pays a Cash
Dividend for such quarter in an amount less than the amount of Accrued Dividends
on the last day of such quarter, then the amount of Cash Dividend that is unpaid
in respect of such quarter shall be deemed to be Accumulated Cash Dividends.

2.4 The Board of Directors may from time to time declare and pay additional
dividends on such date or dates as the Board of Directors may determine, from
all or any part of the Accumulated Cash Dividends out of the moneys of the
Company properly applicable to the payment of dividends, and the payment of any
such dividends shall reduce the Accumulated Cash Dividends.

- 11 -

--------------------------------------------------------------------------------

2.5 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are exchanged into Parent Common Shares in accordance with the Certificate
of Incorporation or pursuant to an Optional Parent Put Right during the period
between the close of business on any Dividend Record Date and the close of
business on the corresponding Dividend Payment Date:

2.5.1 in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the applicable Exchange Date, at the Company's option,
shall either (x) be paid in cash on or prior to the date of such Dividend
Payment Date or (y) not be paid in cash, be deemed to be Accumulated PIK
Dividends and be added to the Liquidation Preference for purposes of such
exchange;

2.5.2 in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the applicable Exchange Date shall be paid in cash on or
prior to the date of such Dividend Payment Date; For the avoidance of doubt,
such Accrued Dividends shall include dividends accruing from the last day of the
most recently preceding fiscal quarter to, but not including, the applicable
Exchange Date. The Holders at the close of business on a Dividend Record Date
shall be entitled to receive any dividend paid as a Cash Dividend on those
shares on the corresponding Dividend Payment Date.

2.6 Notwithstanding anything to the contrary herein, if any shares of Preferred
Stock are redeemed by the Company in accordance with the Certificate of
Incorporation during the period between the close of business on any Dividend
Record Date and the close of business on the corresponding Dividend Payment
Date,

2.6.1 in respect of a fiscal quarter ending prior to the Dividend Change Date,
the Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be deemed to be Accumulated PIK Dividends and shall be
added to the Liquidation Preference for purposes of such redemption;

2.6.2 in respect of a fiscal quarter ending after the Dividend Change Date, the
Accrued Dividends on the date of redemption with respect to such shares of
Preferred Stock shall be paid in cash on or prior to the such Dividend Payment
Date.

For the avoidance of doubt, such Accrued Dividends shall include dividends
accruing from the last day of the most recently preceding fiscal quarter to, but
not including, the Optional Redemption Date or the Change of Control Redemption
Date, as applicable. The Holders at the close of business on a Dividend Record
Date shall be entitled to receive any dividend paid as a Cash Dividend on those
shares on the corresponding Dividend Payment Date.

- 12 -

--------------------------------------------------------------------------------

3. Voting and Protective Provisions.

3.1 Holders shall not have any rights to notice of, to attend at or to vote at
any meetings of the shareholders of the Company except as set forth in this
Section 3 or as otherwise from time to time specifically required by the
Delaware General Corporation Law or the Certificate of Incorporation.

3.2 So long as any shares of Preferred Stock are outstanding, in addition to any
other vote or consent of stockholders required by the Delaware General
Corporation Law or the Certificate of Incorporation, the affirmative vote or
consent of the holders representing at least a majority of the outstanding
shares of Preferred Stock, voting together as a separate class, given in person
or by proxy, either in writing without a meeting or by vote at any meeting
called for the purpose, shall be necessary for effecting or validating:

3.2.1 any issuance, authorization or creation of, or any increase by the Company
in the issued or authorized amount of, any specific class or series of Parity
Stock or Senior Stock;

3.2.2 any increase in the number of issued or authorized amount of Preferred
Stock, or any reissuance thereof;

3.2.3 any exchange, reclassification or cancellation of the Preferred Stock,
other than as provided in the Certificate of Incorporation including Section 5;
or

3.2.4 any amendment, modification or alteration of, or supplement to, the
Certificate of Incorporation that would materially and adversely affect the
rights, preferences, privileges or voting powers of the Preferred Stock or any
Holder.

3.3 Notwithstanding anything to the contrary herein, without the consent of the
Holders, the Company, acting in good faith, may amend, alter, supplement or
repeal any terms of the Preferred Stock by amending or supplementing the
Certificate of Incorporation or any stock certificate representing shares of the
Preferred Stock:

3.3.1 to cure any ambiguity, omission, inconsistency or mistake in any such
instrument in a manner that is not inconsistent with the provisions of the
Certificate of Incorporation and that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder;

3.3.2 to make any provision with respect to matters or questions relating to the
Preferred Stock that is not inconsistent with the provisions of the Certificate
of Incorporation and that does not adversely affect the rights, preferences,
privileges or voting powers of the Preferred Stock or any Holder; or

3.3.3 to make any other change that does not adversely affect the rights,
preferences, privileges or voting powers of the Preferred Stock or any Holder
(other than any Holder that consents to such change).

3.4 Prior to the actual delivery of such Parent Common Shares on the applicable
Exchange Date, the Parent Common Shares due upon exchange of the Preferred Stock
shall not be deemed to be delivered and Holders shall have no voting rights with
respect to such shares of Parent Common Shares solely by virtue of holding the
Preferred Stock.

- 13 -

--------------------------------------------------------------------------------

3.5 In exercising the voting rights set forth in Section 3.2, each share of
Preferred Stock shall be entitled to one vote.

3.6 The rules and procedures for calling and conducting any meeting of the
Holders (including the fixing of a record date in connection therewith), the
solicitation and use of proxies at such a meeting, the obtaining of written
consents and any other procedural aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors, in its
discretion, may adopt from time to time, which rules and procedures shall
conform to the requirements of the Certificate of Incorporation, the bylaws of
the Company and applicable law.

4. Liquidation Rights.

4.1 In the event of any liquidation, winding-up or dissolution of the Company,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of each share of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, in preference to the
holders of, and before any payment or distribution is made on, any Junior Stock,
an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends, and (ii) the sum of (A) the product of the Exchange
Rate multiplied by the Market Value as of the effective date of such
liquidation, winding up or dissolution plus (B) the Accumulated Cash Dividends
thereon.

4.2 In the event of any liquidation, winding-up or dissolution of the Parent,
whether voluntary or involuntary, each Holder shall be entitled to receive, in
respect of such shares of Preferred Stock, and to be paid out of the assets of
the Company available for distribution to its stockholders, in preference to the
holders of, and before any payment or distribution is made on, any Junior Stock,
an amount equal to the greater of (i) the Liquidation Preference plus the
Accumulated Cash Dividends thereon and (ii) the amount such Holder would have
received had such Holder, immediately prior to such liquidation, winding-up or
dissolution of the Parent, exchanged such Preferred Stock for Parent Common
Shares in accordance with Section 5.1. Such payment shall be made regardless of
whether there is a liquidation, winding-up or dissolution of the Company.

4.3 Neither the sale, conveyance, exchange or transfer (for cash, shares of
stock, securities or other consideration) of all or substantially all the assets
or business of the Company (other than in connection with the liquidation,
winding up or dissolution of its business), nor the merger or consolidation of
the Company into or with any other Person shall be deemed to be a liquidation,
winding-up or dissolution, voluntary or involuntary, for the purposes of this
Section 4.

4.4 After the payment in full to the Holders of the amounts provided for in this
Section 4, the Holders of shares of Preferred Stock as such shall have no right
or claim to any of the remaining assets of the Company in respect of their
ownership of such Preferred Stock.

- 14 -

--------------------------------------------------------------------------------

4.5 In the event the assets of the Company available for distribution to the
Holders upon any liquidation, winding-up or dissolution of the Company, whether
voluntary or involuntary, shall be insufficient to pay in full all amounts to
which such Holders are entitled pursuant to Section 4.1 and 4.2, no such
distribution shall be made on account of any shares of Parity Stock upon such
liquidation, dissolution or winding-up unless proportionate distributable
amounts shall be paid on account of the shares of Preferred Stock, equally and
ratably, in proportion to the full distributable amounts for which Holders of
all Preferred Stock and of any Parity Stock are entitled upon such liquidation,
winding-up or dissolution.

5. Exchange.

5.1 The Holders shall have the right, subject to the Exchange Cap, to exchange
their shares of Preferred Stock, in whole or in part, into that number of whole
shares of Parent Common Shares for each share of Preferred Stock equal to the
quotient of (i) the Liquidation Preference then in effect divided by (ii) the
Exchange Price then in effect, with such adjustment or cash payment for
fractional shares as the Company may elect pursuant to Section 9 (such quotient,
the "Exchange Rate"). To exchange shares of Preferred Stock into shares of
Parent Common Shares pursuant to this Section 5.1, such Holder shall give
written notice (the "Optional Exchange Notice") to the Company, signed by such
Holder or its duly authorized attorney or agent, stating that such Holder elects
to so exchange shares of Preferred Stock and shall state therein: (A) the number
of shares of Preferred Stock to be exchanged, (B) a representation by such
Holder that the exchange of such number of shares will not cause such Holder to
exceed the Beneficial Ownership Exchange Cap, if applicable, (C) the name or
names in which such Holder wishes the Parent Common Shares to be delivered, (D)
the Holder's computation of the number of shares of Parent Common Shares to be
received by such Holder, (E) the exchange date (the "Optional Exchange Date"),
being a Business Day not less than three (3) nor more than five (5) Business
Days after the date upon which the Optional Exchange Notice is received by the
Company (the "Optional Exchange Notice Date"), (F) the Exchange Price on the
Optional Exchange Date and (G) the Securities Representations. If no Optional
Exchange Date is specified in the Optional Exchange Notice, the Optional
Exchange Date shall be deemed to be the fifth Business Day after the Optional
Exchange Notice Date. If a Holder validly delivers the Optional Exchange Notice
in accordance with this Section 5.1, the Company shall deliver the shares of
Parent Common Shares as soon as reasonably practicable, but not later than five
(5) Business Days after the Optional Exchange Date.

5.2 The Company shall have the right to cause all but not less than all the
outstanding shares of Preferred Stock, except those shares of Preferred Stock
subject to the Exchange Cap, to be exchanged into that number of whole shares of
Parent Common Shares for each share of Preferred Stock equal to the Exchange
Rate then in effect, with such adjustment or cash payment for fractional shares
as the Company may elect pursuant to Section 9; provided, however that in order
for the Company to exercise such right, either (i) on or after the third
anniversary of the Issue Date, the Average VWAP per share of the Parent Common
Shares during a 20 consecutive Trading Day period ending on, and including, the
Trading Day immediately preceding the Forced Exchange Notice Date shall be
greater than 200% of the Exchange Price then in effect or (ii) fewer than 10% of
the shares of Preferred Stock issued on the Issue Date remain outstanding. To
exchange shares of Preferred Stock into shares of Parent Common Shares pursuant
to this Section 5.2, the Company shall give not less than thirty (30) days'
written notice (the "Forced Exchange Notice" and the date of such notice, the
"Forced Exchange Notice Date") to each Holder stating that the Company elects to
force exchange of such shares of Preferred Stock pursuant to this Section 5.2
and shall state therein (A) the exchange date (the "Forced Exchange Date" ), (B)
the number of such Holder's shares of Preferred Stock to be exchanged, if known,
(C) the Exchange Price on the Forced Exchange Date, (D) the Company's
computation of the number of shares of Parent Common Shares to be received by
the Holder, (E) the basis of such forced exchange (being (i) or (ii) above) and
(F) the surrender locations specified in Section 5.3. Each Holder shall deliver
to the Company written notice of the number Parent Common Shares held by such
Holder for the purpose of the Beneficial Ownership Exchange Cap within three
Business Days of the Forced Exchange Notice, and again upon each change in such
number of shares preceding the Forced Exchange Date. If the Company validly
delivers a Forced Exchange Notice to a Holder in accordance with this Section
5.2, the Company shall deliver the shares of Parent Common Shares as soon as
reasonably practicable, but not later than ten Business Days after the Forced
Exchange Date. Notwithstanding anything to the contrary in this Section 5.2, a
Holder may exercise an Optional Parent Put Right after receipt of a Forced
Exchange Notice, provided the Optional Parent Put Exchange Date precedes the
Forced Exchange Date by at least five Business Days. Upon the exchange of shares
of Preferred Stock pursuant to such Optional Parent Put Right, such Forced
Exchange Notice shall be rendered void in respect of such shares. The Company
may not exercise its rights under this Section 5.2 unless the Parent Common
Shares delivered to the Holders under this Section 5.2 are freely tradable by
the Holders under the OSA, the Securities Act and the Exchange Act. In the event
the Exchange Cap prevents the issuance of all or any part of the Parent Common
Shares otherwise required to be delivered to a Holder pursuant to this Section
5.2, the Company shall delay delivery of such Parent Common Shares until the
Exchange Cap no longer prevents such delivery, provided that if after 90 days
the Exchange Cap still prevents such deliver, the Company shall cause such
shares to be sold to a third party and deliver the proceeds of such sale to the
applicable Holder.

- 15 -

--------------------------------------------------------------------------------

5.3 Upon exchange, each Holder shall surrender to the Company the certificates
representing any shares of Preferred Stock held in certificated form to be
exchanged during usual business hours at its principal place of business or the
offices of its duly appointed Transfer Agent maintained by it, accompanied by
(i) (if so required by the Company or its duly appointed Transfer Agent) a
written instrument or instruments of transfer in form reasonably satisfactory to
the Company or its duly appointed Transfer Agent duly executed by the Holder or
its duly authorized legal representative and (ii) transfer tax stamps or funds
therefor, if required pursuant to Section 5.9.

5.4 Except to the extent that a Holder is not able to exchange its shares of
Preferred Stock into Parent Common Shares as a result of the Exchange Cap, on
the applicable Exchange Date, dividends shall cease to accrue on the shares of
Preferred Stock so exchanged and all other rights with respect to the shares of
Preferred Stock so exchanged, including the rights, if any, to receive notices,
will terminate, except only the rights of Holders thereof to receive the number
of whole Parent Common Shares into which such shares of Preferred Stock have
been exchanged (with such adjustment or cash payment for fractional shares as
the Company may elect pursuant to Section 9). As promptly as practical after the
exchange of any shares of Preferred Stock into Parent Common Shares, the Company
shall deliver or cause to be delivered to the applicable Holder an ownership
notice identifying the number of full shares of Parent Common Shares to which
such Holder is entitled, a cash payment in respect of fractional shares in
accordance with Section 9 and a cash payment in respect of the Accumulated Cash
Dividends in respect of the shares of Preferred Stock exchanged. If less than
all the shares of Preferred Stock represented by a certificate or certificates
surrendered by a Holder pursuant to Section 5.3 are to be exchanged, the Holder
shall be entitled to receive, at the expense of the Company, a new certificate
representing the shares of Preferred Stock represented by the surrendered
certificate or certificates that are not to be exchanged.

- 16 -

--------------------------------------------------------------------------------

5.5 The Exchange Price shall be subject to the following adjustments (except as
provided in Section 5.6): 5.5.1 If the Parent pays a dividend (or other
distribution) in shares of Parent Common Shares to holders of the Parent Common
Shares, in their capacity as holders of Parent Common Shares, then the Exchange
Price in effect immediately following the record date for such dividend (or
distribution) shall be divided by the following fraction:

[exhibi3.gif]

where

OS0 = the number of Parent Common Shares outstanding immediately prior to the
record date for such dividend or distribution; and         OS1 = the sum of (A)
the number of Parent Common Shares outstanding immediately prior to the record
date for such dividend or distribution and (B) the total number of Parent Common
Shares constituting such dividend.

5.5.2 If the Parent issues to holders of Parent Common Shares, in their capacity
as holders of Parent Common Shares, rights, options or warrants entitling them
to subscribe for or purchase shares o%f Parent Common Shares at less than the
Market Value determined on the Ex-Date for such issuance, then the Exchange
Price in effect immediately following the close of business on the Ex-Date for
such issuance shall be divided by the following fraction:

[exhibi4.gif]


where

OS0 = the number of shares of Parent Common Shares outstanding at the close of
business on the record date for such issuance;         X = the total number of
shares of Parent Common Shares issuable pursuant to such rights, options or
warrants; and         Y = the number of shares of Parent Common Shares equal to
the aggregate price payable to exercise such rights, options or warrants divided
by the Market Value determined as of the Ex-Date for such issuance.

- 17 -

--------------------------------------------------------------------------------

To the extent that such rights, options or warrants are not exercised prior to
their expiration or Parent Common Shares are otherwise not delivered pursuant to
such rights or warrants upon the exercise of such rights or warrants, the
Exchange Price shall be readjusted to such Exchange Price that would have then
been in effect had the adjustment made upon the issuance of such rights, options
or warrants been made on the basis of the delivery of only the number of shares
of Parent Common Shares actually delivered. If such rights, options or warrants
are only exercisable upon the occurrence of certain triggering events, then the
Exchange Price shall not be adjusted until such triggering events occur. In
determining the aggregate offering price payable for such shares of Parent
Common Shares, the exchange agent shall take into account any consideration
received for such rights, options or warrants and the value of such
consideration (if other than cash, to be determined by the Board of Directors).

5.5.3 If the Parent subdivides, combines or reclassifies the shares of Parent
Common Shares into a greater or lesser number of shares of Parent Common Shares,
then the Exchange Price in effect immediately following the effective date of
such share subdivision, combination or reclassification shall be divided by the
following fraction:

[exhibi5.gif]

where

  OS0 = the number of Parent Common Shares outstanding immediately prior      
to the effective date of such share subdivision, combination or      
reclassification; and           OS1 = the number of Parent Common Shares
outstanding immediately after       the opening of business on the effective
date of such share subdivision,       combination or reclassification.

5.5.4 Except for any Excluded Issuances, if the Parent issues any Parent Common
Shares or securities convertible or exchangeable into Parent Common Shares for a
consideration per share that is less than the Exchange Price in effect
immediately prior to such issuance, then the Exchange Price in effect
immediately prior to such issuance shall be adjusted in accordance with the
following formula:

[exhibi6.gif]


where

EP2 = new Exchange Price after giving effect to issuance of additional Parent
Common Shares or securities exchangeable or convertible into Parent Common
Shares ("New Issue");

EP1 = Exchange Price in effect immediately prior to the New Issue;

OS0 = number of Parent Common Shares deemed to be outstanding immediately prior
to the New Issue on a fully diluted

- 18 -

--------------------------------------------------------------------------------

basis, including on the conversion, exercise or exchange of any convertible,
exercisable or exchangeable securities;

X = aggregate consideration received by the Parent with respect to the New Issue
divided by EP1; and

Y = number of Parent Common Shares issued, or issuable on exchange or
conversion, in the New Issue;

provided that no such adjustment to the Exchange Price shall cause the Exchange
Price to be adjusted below the Exchange Price Floor. For the avoidance of doubt,
in the event such adjustment would cause the Exchange Price to be lower than the
Exchange Price Floor but for the immediately preceding proviso, then the
Exchange Price shall be equal to the Exchange Price Floor.

5.5.5 In the case of: (A) any recapitalization, reclassification or change of
the Parent Common Shares (other than changes resulting from a subdivision or
combination), (B) any consolidation, merger or combination involving the Parent,
(C) any sale, lease or other transfer to a third party of the consolidated
assets of the Parent and its Subsidiaries substantially as an entirety, or (D)
any statutory share exchange, as a result of which the Parent Common Shares are
converted into, or exchanged for, shares, other securities, other property or
assets (including cash or any combination thereof) (any such transaction or
event, a "Capital Reorganization"), then, at and after the effective time of
such Capital Reorganization, the right to exchange each share of Preferred Stock
shall be changed into a right to exchange such share into the kind and amount of
shares, other securities or other property or assets (or any combination
thereof) that a holder of a number of Parent Common Shares equal to the Exchange
Rate immediately prior to such Capital Reorganization would have owned or been
entitled to receive upon such Capital Reorganization (such shares, securities or
other property or assets, the "Reference Property"). If the Capital
Reorganization causes the Parent Common Shares to be converted into, or
exchanged for, the right to receive more than a single type of consideration
(determined based in part upon any form of shareholder election), then the
Reference Property into which the Preferred Stock will be exchangeable shall be
deemed to be the weighted average of the types and amounts of consideration
received by the holders of Parent Common Shares that affirmatively make such an
election. The Parent shall notify Holders of such weighted average as soon as
practicable after such determination is made. None of the foregoing provisions
shall affect the right of a Holder of Preferred Stock to exchange its Preferred
Stock into Parent Common Shares pursuant to Section 5.1 prior to the effective
time of such Capital Reorganization. Notwithstanding Sections 5.5.1 to 5.5.4, no
adjustment to the Exchange Price shall be made for any Capital Reorganization to
the extent shares, securities or other property or assets become the Reference
Property receivable upon exchange of Preferred Stock.

5.5.6 Notwithstanding anything herein to the contrary, no adjustment under this
Section 5.5 need be made to the Exchange Price unless such adjustment would
require an increase or decrease of at least $0.01. Any lesser adjustment shall
be carried forward and shall be made at the time of and together with the next
subsequent adjustment, if any, which, together with any adjustment or
adjustments so carried forward, shall amount to an increase or decrease of at
least $0.01 of the Exchange Price.

- 19 -

--------------------------------------------------------------------------------

5.5.7 Notwithstanding any other provisions of this Section 5.5, rights or
warrants distributed by the Parent to holders of Parent Common Shares, in their
capacity as holders of Parent Common Shares, entitling the holders thereof to
subscribe for or purchase shares of the Parent's capital stock (either initially
or under certain circumstances), which rights or warrants, until the occurrence
of a specified event or events ("Trigger Event"): (A) are deemed to be
transferred with such shares of Parent Common Shares; (B) are not exercisable;
and (C) are also issued in respect of future issuances of Parent Common Shares,
shall be deemed not to have been distributed for purposes of this Section 5.5
(and no adjustment to the Exchange Price under this Section 5.5 will be
required) until the occurrence of the earliest Trigger Event, whereupon such
rights and warrants shall be deemed to have been distributed and an appropriate
adjustment (if any is required) to the Exchange Price shall be made under
Section 5.5.2. In addition, in the event of any distribution (or deemed
distribution) of rights or warrants, or any Trigger Event or other event with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to an Exchange Price under this Section 5.5 was
made, (1) in the case of any such rights or warrants that shall all have been
redeemed or repurchased without exercise by any holders thereof, such Exchange
Price shall be readjusted upon such final redemption or repurchase to give
effect to such distribution or Trigger Event, as the case may be, as though it
were a cash distribution, equal to the per share redemption or repurchase price
received by a holder or holders of Parent Common Shares with respect to such
rights or warrants (assuming such holder had retained such rights or warrants),
made to all holders of Parent Common Shares as of the date of such redemption or
repurchase, and (2) in the case of such rights or warrants that shall have
expired or been terminated without exercise thereof, such Exchange Price shall
be readjusted as if such expired or terminated rights and warrants had not been
issued. To the extent that the Parent has a rights plan or agreement in effect
upon exchange of the Preferred Stock, which rights plan provides for rights or
warrants of the type described in this clause, then upon exchange of Preferred
Stock the Holder will receive, in addition to the Parent Common Shares to which
he is entitled, a corresponding number of rights in accordance with the rights
plan, unless a Trigger Event has occurred and the adjustments to the Exchange
Price with respect thereto have been made in accordance with the foregoing. In
lieu of any such adjustment, the Parent may amend such applicable stockholder
rights plan or agreement to provide that upon exchange of the Preferred Stock
the Holders will receive, in addition to the Parent Common Shares issuable upon
such exchange, the rights that would have attached to such Parent Common Shares
if the Trigger Event had not occurred under such applicable stockholder rights
plan or agreement.

5.5.8 The Company reserves the right to make such reductions in the Exchange
Price in addition to those required in the foregoing provisions as it considers
advisable in order that any event treated for federal income tax purposes as a
dividend of stock or stock rights will not be taxable to the recipients. In the
event the Company elects to make such a reduction in the Exchange Price, the
Company shall comply with the requirements of Rule 14e-1 under the Exchange Act,
and any other securities laws and regulations thereunder if and to the extent
that such laws and regulations are applicable in connection with the reduction
of the Exchange Price.

5.6 Notwithstanding anything to the contrary in Section 5.5, if the Holders are
(i) entitled to participate in a distribution or transaction to which Section
5.5.2 applies as if they held a number of shares of Parent Common Shares
issuable upon exchange of the Preferred Stock immediately prior to such event,
without having to exchange their shares of Preferred Stock, or (ii) entitled to
participate in a distribution or transaction to which Section 5.5.4 applies in
proportion to their holdings of Parent Common Shares on an as exchanged basis,
then for purposes of determining the Exchange Price pursuant to Section 5.5.2 or
Section 5.5.4 both the number of Parent Common Shares issued or issuable in such
transaction or distribution and the aggregate price or consideration received by
the Company shall be reduced by multiplying such number, price or consideration
by a fraction equal to (A) the aggregate amount of consideration paid by those
Holders of Preferred Stock who actually elect to exercise any rights, options,
or warrants, distributed to them in such distribution or transaction or to
purchase Parent Common Shares or securities convertible or exchangeable into
Parent Common Shares, divided by (B) the aggregate consideration that would have
been paid by all Holders of Preferred Stock if such Holders had elected to fully
participate in such distribution or transaction.

- 20 -

--------------------------------------------------------------------------------

5.7 If the Company shall take a record of the holders of its Parent Common
Shares for the purpose of entitling them to receive a dividend or other
distribution, and shall thereafter (and before the dividend or distribution has
been paid or delivered to stockholders) abandon its plan to pay or deliver such
dividend or distribution, then thereafter no adjustment in any Exchange Price
then in effect shall be required by reason of the taking of such record.

5.8 Upon any increase or decrease in the Exchange Price, then, and in each such
case, the Company promptly shall deliver to each Holder a certificate signed by
an Officer, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the increased or decreased Exchange Price then in effect following such
adjustment.

5.9 The delivery of certificates for Parent Common Shares upon the exchange of
shares of Preferred Stock and the delivery of any Ownership Notice, whether at
the request of a Holder or upon the exchange of shares of Preferred Stock, shall
each be made without charge to the Holder or recipient of shares of Preferred
Stock for such certificates or Ownership Notice or for any tax in respect of the
issuance or delivery of such certificates or the securities represented thereby
or such Ownership Notice or the securities identified therein, and such
certificates or Ownership Notice shall be delivered in the respective names of,
or in such names as may be directed by, the applicable Holder; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the delivery of any such
certificate in a name other than that of the Holder of the shares of the
relevant Preferred Stock and the Company shall not be required to deliver any
such certificate or Ownership Notice unless or until the Person or Persons
requesting the delivery thereof shall have paid to the Company the amount of
such tax or shall have established to the reasonable satisfaction of the Company
that such tax has been paid.

5.10 Exchange Caps

5.10.1 No shares of Preferred Stock may be exchanged pursuant to Section 5.1 or
Section 5.2 if and to the extent that, as a result of the delivery to the Holder
of Parent Common Shares upon such exchange such Holder would beneficially own in
excess of 19.99% of the number of Parent Common Shares outstanding immediately
after giving effect to such exchange (such limit, the "Beneficial Ownership
Exchange Cap"). For purposes of the foregoing sentence, the aggregate number of
Parent Common Shares beneficially owned by such Holder and its Affiliates shall
include the number of Parent Common Shares deliverable upon exchange of the
Preferred Stock with respect to which the determination of such sentence is
being made, but shall exclude Parent Common Shares which would be deliverable
upon (i) exchange of the remaining, unexchanged portion of the Preferred Stock
beneficially owned by such Holder and its Affiliates and (ii) exercise,
conversion or exchange of the unexercised, unconverted or unexchanged portion of
any other securities exercisable, convertible or exchangeable into Parent Common
Shares beneficially owned by such Holder and its Affiliates (including, without
limitation, any exchangeable notes or exchangeable preferred stock or warrants)
subject to a limitation on conversion, exercise or exchange analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this Section 5.10.1, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. Any purported delivery of
Parent Common Shares upon exchange of Preferred Stock shall be void and have no
effect if such delivery would result in the applicable Holder becoming the
beneficial owner of more than the Beneficial Ownership Exchange Cap. This
Section 5.10.1 shall cease to be operative and shall be of no further force and
effect in the event the shareholders of Parent approve a resolution in
accordance with the applicable stockholder approval rules of the Securities
Exchange on which the Parent Common Shares are then listed to remove the
Beneficial Ownership Exchange Cap.

- 21 -

--------------------------------------------------------------------------------

5.10.2 If the number of Parent Common Shares into which shares of Preferred
Stock have been exchanged in accordance with both the Certificate of
Incorporation and any Optional Parent Put Right (the "Issued Amount") exceed the
Make Whole Issuable Maximum, then the Change of Control Redemption Premium shall
thereafter be zero dollars ($0.00) .

5.10.3 If any shares of Preferred Stock are redeemed pursuant to Section 7.2 at
a Change of Control Redemption Price in which the Change of Control Redemption
Premium is greater than zero dollars ($0.00), in the event that any shares of
Preferred Stock are subsequently exchanged into Parent Common Shares pursuant to
Section 5.1 or Section 5.2, the number of Parent Common Shares into which such
shares of Preferred Stock may be exchanged shall not exceed the amount equal to
(i) the Make Whole Issuable Maximum less (ii) the Issued Amount (such limit, the
"Post CoC Exchange Cap", together with the Beneficial Ownership Exchange Cap,
the "Exchange Cap"). For the avoidance of doubt, the Post CoC Exchange Cap may
not be removed with shareholder approval.

5.11 Any shares of Parent Common Shares delivered pursuant to this Section 5
shall be validly issued, fully paid and non-assessable (except as such
non-assessability may be affected by matters of any provincial, state or federal
law), free and clear of any liens, claims, rights or encumbrances other than
those arising under by law or the Certificate of Incorporation or created by the
Holders thereof.

6. Redemption.

6.1 On or after the first Business Day that is five years after the Issue Date,
the Company shall have the right, subject to applicable law, to redeem all but
not less than all shares of Preferred Stock from any source of funds legally
available for such purpose. Any redemption by the Company pursuant to this
Section 6 shall be subject to compliance with the provisions of the Credit
Agreements and any other agreements governing the Company's and the Parent's
future or existing outstanding indebtedness. Any such redemption shall occur on
a date set by the Company on not less than thirty (30) days' notice to the
Holders (the "Optional Redemption Date"). Notwithstanding anything to the
contrary in this Section 6.1, a Holder may exercise an Optional Parent Put Right
after receipt of an Optional Redemption Notice, provided the Optional Parent Put
Exchange Date precedes the Optional Redemption Date by at least three (3)
Business Days. Upon the exchange of shares of Preferred Stock pursuant to such
Optional Parent Put Right, such Optional Redemption Notice shall be rendered
void in respect of such shares.

- 22 -

--------------------------------------------------------------------------------

6.2 Subject to applicable law, the Company shall effect any such redemption
pursuant to this Section 6 by paying cash for each share of Preferred Stock to
be redeemed in an amount equal to the Liquidation Preference (including, for the
avoidance of doubt, any Accrued Dividends added to the Liquidation Preference in
accordance with Section 2.6.1) plus the Accumulated Cash Dividends (if any)
(such amount, the "Optional Redemption Price").

6.3 The Company shall give notice of its election to redeem the Preferred Stock
pursuant to this Section 6 to the Holders of Preferred Stock as such Holders'
names appear (as of the close of business on the Business Day next preceding the
day on which notice is given) on the books of the Transfer Agent at the address
of such Holders shown therein. Such notice (the "Optional Redemption Notice")
shall state: (i) the Optional Redemption Date, (ii) the number of shares of
Preferred Stock to be redeemed from such Holder, (iii) the Optional Redemption
Price, and (iv) the place where any shares of Preferred Stock in certificated
form are to be redeemed and shall be presented and surrendered for payment of
the Optional Redemption Price therefor.

6.4 If the Company gives the Optional Redemption Notice, the Company shall
deposit with or otherwise involve available to the Paying Agent funds sufficient
to redeem the shares of Preferred Stock, no later than the open of business on
the Optional Redemption Date, and the Company shall give the Paying Agent
instructions and authority to pay the Optional Redemption Price to the Holders
to be redeemed upon surrender or deemed surrender of the Certificates therefor
as set forth in the Optional Redemption Notice. If the Optional Redemption
Notice shall have been given, then from and after the Optional Redemption Date,
unless the Company defaults in providing funds sufficient for such redemption at
the time and place specified for payment pursuant to the Optional Redemption
Notice, all dividends on such shares of Preferred Stock to be redeemed shall
cease to accrue and all other rights with respect to the shares of Preferred
Stock to be redeemed, including the rights, if any, to receive notices, will
terminate, except only the rights of Holders thereof to receive the Optional
Redemption Price. The Company shall be entitled to receive from the Paying Agent
the interest income, if any, earned on any such funds deposited with the Paying
Agent (to the extent that such interest income is not required to pay the
Optional Redemption Price of the shares of Preferred Stock to be redeemed), and
the holders of any shares of Preferred Stock so redeemed shall have no claim to
any such interest income. Any funds deposited with the Paying Agent hereunder by
the Company for any reason, including redemption of shares of Preferred Stock,
that remain unclaimed or unpaid after two years after the Optional Redemption
Date or other payment date, shall be, to the extent permitted by applicable law,
repaid to the Company upon its written request, after which repayment the
Holders entitled to such redemption or other payment shall have recourse only to
the Company.

- 23 -

--------------------------------------------------------------------------------

7. Change of Control.

7.1 In the event of a Change of Control, or other merger, amalgamation,
consolidation or similar transaction in which all or any material portion of the
consideration to be paid to the holders of the Parent Common Shares is equity in
the surviving or successor entity, the Company shall use its reasonable efforts
to structure the transaction so the Holders have the option to exchange their
outstanding shares of Preferred Stock upon such Change of Control, for
securities in the surviving or successor entity that have the same rights,
preferences and privileges as the Preferred Stock, as appropriately adjusted to
account for the Change of Control or other merger, amalgamation, consolidation
or similar transaction.

7.2 The Company shall give notice to the Holders of a Change of Control no later
than ten Business Days prior to the anticipated effective date (as determined in
good faith by the Company) of such Change of Control or, if not practicable, as
soon as reasonably practicable but in any event no later than five Business Days
after the Company becomes aware of such Change of Control. In the event of a
Change of Control, the Company or a third party with the prior written consent
of the Company (such party, as applicable, the "Redeeming Party") shall, in
compliance with applicable law and within fifteen (15) days following the
effective date of a Change of Control, make an offer to each Holder to redeem
all of such Holder's outstanding Preferred Stock. Any such redemption shall
occur on a date set by the Redeeming Party in its sole discretion, but no later
than thirty (30) days after consummation of the Change of Control (the "Change
of Control Redemption Date"). Notwithstanding anything to the contrary herein,
the Change of Control Redemption Date may be on the date of the Change of
Control, and any redemption pursuant to this Section 8 may be made
simultaneously with the Change of Control. Holders acknowledge and agree that
under the terms of the Credit Agreements (as such credit agreement may be
amended, restated, refinanced, replaced, converted, exchanged or otherwise
modified from time to time) and any other debt instruments of the Company or the
Parent that restrict, limit or condition the ability of the Company to redeem
stock, and for so long as such restrictive terms continue or have not been
waived by the applicable lenders thereunder, upon any redemption of the shares
of Preferred Stock pursuant to this Section 7, the loans and other loan
obligations that are accrued and payable under any such credit agreements or
debt instruments will, in each case, be repaid (and any commitments and any
outstanding letters of credit thereunder will be terminated) prior to such
redemption of the Preferred Stock. For the avoidance of doubt, the preceding
sentence shall not be deemed to be a waiver by any Holder of its right to
receive from the Company and/or its successor the cash associated with such
redemption.

7.3 Subject to applicable law, the Redeeming Party shall effect any such
redemption pursuant to this Section 7 by paying cash for each share of Preferred
Stock to be redeemed in an amount (such amount, the "Change of Control
Redemption Price") equal to the greater of (i) the sum of the Liquidation
Preference as at the Change of Control Redemption Date plus the Change of
Control Redemption Premium plus the Accumulated Cash Dividends as at the Change
of Control Redemption Date, and (ii) either (A) in the case of a Change of
Control that constitutes a Capital Reorganization in which the Parent Common
Shares are not converted or exchanged solely for cash, the cash amount equal to
the product of the Exchange Rate as at the Change of Control Redemption Date
multiplied by the Closing Sale Price of the Parent Common Shares on the Trading
Day immediately prior to the effective date of such Capital Reorganization or,
(B) in any other case, the cash amount that a holder of a number of Parent
Common Shares equal to the Exchange Rate as at the Change of Control Redemption
Date would have received in such Change of Control.

- 24 -

--------------------------------------------------------------------------------

7.4 The Redeeming Party shall give notice of such redemption offer to the
Holders as such Holders' names appear (as of the close of business on the
Business Day next preceding the day on which notice is given) on the books of
the Transfer Agent at the address of such Holders shown therein. Such notice
(the "Change of Control Redemption Notice") shall state: (i) the Change of
Control Redemption Date, (ii) the Change of Control Redemption Price and (iii)
the place where any shares of Preferred Stock in certificated form are to be
redeemed and shall be presented and surrendered for payment of the Change of
Control Redemption Price therefor.

7.5 If the Redeeming Party gives a Change of Control Redemption Notice, the
Redeeming Party shall deposit with the Paying Agent funds sufficient to redeem
the shares of Preferred Stock as to which such Change of Control Redemption
Notice shall have been given, no later than the open of business on the Change
of Control Redemption Date, and the Redeeming Party shall give the Paying Agent
irrevocable instructions and authority to pay the applicable Change of Control
Redemption Price to the Holders to be redeemed upon surrender or deemed
surrender of the Certificates therefor as set forth in the Change of Control
Redemption Notice.

8. Events of Noncompliance.

8.1 If an Event of Noncompliance has occurred and is continuing, the Dividend
Rate shall increase immediately by an increment of 1 percentage point.
Thereafter, until such time as no Event of Noncompliance exists, the Dividend
Rate shall increase automatically at the end of each succeeding 90-day period by
an additional increment of 1 percentage point(s) (but in no event shall the
Dividend Rate increase more than 5 percentage points hereby). Any increase of
the Dividend Rate resulting from the operation of this subparagraph shall
terminate as of the close of business on the date on which no Event of
Noncompliance exists, subject to subsequent increases pursuant to this
paragraph. Notwithstanding the foregoing, the Dividend Rate will only be subject
to an increase as contemplated by this Section 8.1 if the Parent or Company, as
applicable, fails to cure such Event of Noncompliance within thirty (30) days of
(i) in the case of an Event of Noncompliance arising from clause (c) of the
definition thereof, the first date on which the Parent or Company acquires
actual knowledge of the occurrence of such event or receives written notice from
Holders representing a majority of the Preferred Stock outstanding of such
occurrence, or (ii) in all other cases, the date of occurrence of the Event of
Noncompliance.

8.2 If any Event of Noncompliance exists, each Holder shall also have any other
rights which such Holder is entitled to under any contract or agreement at any
time and any other rights which such holder may have pursuant to applicable law.

9. No Fractional Shares. No fractional shares of Parent Common Shares or
securities representing fractional shares of Parent Common Shares shall be
delivered upon exchange, whether voluntary or mandatory, or in respect of
dividend payments made in Parent Common Shares on the Preferred Stock. Instead,
the Company may elect to either make a cash payment to each Holder that would
otherwise be entitled to a fractional share (based on the

- 25 -

--------------------------------------------------------------------------------

Closing Sale Price of such fractional share determined as of the Trading Day
immediately prior to the payment thereof) or, in lieu of such cash payment,
round up to the next whole share the number of shares of Parent Common Shares to
be delivered to any particular Holder upon exchange.

10. Uncertificated Shares; Certificated Shares.

10.1 Uncertificated Shares.

10.1.1 Form. The shares of Preferred Stock may be in uncertificated, book entry
form as permitted by the bylaws of the Company and applicable law. Within a
reasonable time after the delivery or transfer of uncertificated shares, the
Company shall send to the registered owner thereof an Ownership Notice.

10.1.2 Transfer. Transfers of Preferred Stock held in uncertificated, book-entry
form shall be made only upon the transfer books of the Company kept at an office
of the Transfer Agent upon receipt of proper transfer instructions from the
registered owner of such uncertificated shares, or from a duly authorized
attorney or from an individual presenting proper evidence of succession,
assignment or authority to transfer the stock. The Company may refuse any
requested transfer until furnished evidence satisfactory to it that such
transfer is proper.

10.1.3 Legends.

(A) Each Ownership Notice issued with respect to a share of Preferred Stock
shall bear a legend in substantially the form included in Exhibit A hereto.

(B) Each Ownership Notice delivered with respect to a Parent Common Share
delivered upon the exchange of Preferred Stock shall bear a legend substantially
in the form:

"THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE REASONABLY ACCEPTABLE TO THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION."

10.2 Certificated Shares.

10.2.1 Form and Dating. Unless requested in writing by a Holder to the Company,
Preferred Stock shall be in certificated form ("Certificated Preferred Stock"),
and the Preferred Stock certificate and the Transfer Agent's certificate of
authentication shall be substantially in the form set forth in Exhibit A, which
is hereby incorporated in and expressly made a part of the Certificate of
Incorporation. The Preferred Stock certificate may have notations, legends or
endorsements required by applicable law, stock exchange rules, agreements to
which the Company is subject, if any, or usage; provided that any such notation,
legend or endorsement is in a form acceptable to the Company. Each Preferred
Stock certificate shall be dated the date of its authentication.

- 26 -

--------------------------------------------------------------------------------

10.2.2 Execution and Authentication. Two Officers shall sign each Preferred
Stock certificate for the Company by manual or facsimile signature.

If an Officer whose signature is on a Preferred Stock certificate no longer
holds that office at the time the Transfer Agent authenticates the Preferred
Stock certificate, the Preferred Stock certificate shall be valid nevertheless.

A Preferred Stock certificate shall not be valid until an authorized signatory
of the Transfer Agent manually or by facsimile signs the certificate of
authentication on the Preferred Stock certificate. The signature shall be
conclusive evidence that the Preferred Stock certificate has been authenticated
under the Certificate of Incorporation.

The Transfer Agent shall authenticate and deliver certificates for shares of
Preferred Stock for original issue upon a written order of the Company signed by
two Officers or by an Officer and an Assistant Treasurer of the Company. Such
order shall specify the number of shares of Preferred Stock to be authenticated
and the date on which the original issue of the Preferred Stock is to be
authenticated.

The Transfer Agent may appoint an authenticating agent reasonably acceptable to
the Company to authenticate the certificates for the Preferred Stock. Unless
limited by the terms of such appointment, an authenticating agent may
authenticate certificates for the Preferred Stock whenever the Transfer Agent
may do so. Each reference in the Certificate of Incorporation to authentication
by the Transfer Agent includes authentication by such agent. An authenticating
agent has the same rights as the Transfer Agent or agent for service of notices
and demands.

10.2.3 Transfer and Exchange. When Certificated Preferred Stock is presented to
the Transfer Agent with a request to register the transfer of such Certificated
Preferred Stock or to exchange such Certificated Preferred Stock for an equal
number of shares of Certificated Preferred Stock, the Transfer Agent shall
register the transfer or make the exchange as requested if its reasonable
requirements for such transaction are met; provided, however, that the
Certificated Preferred Stock surrendered for transfer or exchange:

(A) shall be duly endorsed or accompanied by a written instrument of transfer in
form reasonably satisfactory to the Company and the Transfer Agent, duly
executed by the Holder thereof or its attorney duly authorized in writing; and

(B) is being transferred or exchanged pursuant to subclause (I) or (II) below,
and is accompanied by the following additional information and documents, as
applicable:

(I) if such Certificated Preferred Stock is being delivered to the Transfer
Agent by a Holder for registration in the name of such Holder, without transfer,
a certification from such Holder to that effect in substantially the form of
Exhibit C hereto; or

- 27 -

--------------------------------------------------------------------------------

(II) if such Certificated Preferred Stock is being transferred to the Company or
to a "qualified institutional buyer" in accordance with Rule 144A under the
Securities Act or pursuant to another exemption from registration under the
Securities Act, (i) a certification to that effect (in substantially the form of
Exhibit C hereto) and (ii) if the Company so requests, an opinion of counsel or
other evidence reasonably satisfactory to it as to the compliance with the
restrictions set forth in the legend set forth in Section 10.2.4.

10.2.4 Legends.

(A) Each certificate evidencing Certificated Preferred Stock shall bear a legend
in substantially the following form included in Exhibit A hereto.

(B) Each certification evidencing Common Stock delivered upon the exchange of
Preferred Stock shall bear a legend in substantially the following form:

"THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION."

(C) Upon any sale or transfer of a Transfer Restricted Security held in
certificated form pursuant to Rule 144 under the Securities Act or another
exemption from registration under the Securities Act or an effective
registration statement under the Securities Act, the Transfer Agent shall permit
the Holder thereof to exchange such Transfer Restricted Security for
Certificated Preferred Stock or certificated Parent Common Shares that does not
bear a restrictive legend and rescind any restriction on the transfer of such
Transfer Restricted Security.

10.2.5 Replacement Certificates. If any of the Preferred Stock certificates
shall be mutilated, lost, stolen or destroyed, the Company shall issue, in
exchange and in substitution for and upon cancellation of the mutilated
Preferred Stock certificate, or in lieu of and substitution for the Preferred
Stock certificate lost, stolen or destroyed, a new Preferred Stock certificate
of like tenor and representing an equivalent amount of shares of Preferred
Stock, but only upon receipt of evidence of such loss, theft or destruction of
such Preferred Stock certificate and indemnity, if requested, satisfactory to
the Company and the Transfer Agent.

10.2.6 Cancellation. In the event the Company shall purchase or otherwise
acquire Certificated Preferred Stock, the same shall thereupon be delivered to
the Transfer Agent for cancellation. The Transfer Agent and no one else shall
cancel and destroy all Preferred Stock certificates surrendered for transfer,
exchange, replacement or cancellation and deliver a certificate of such
destruction to the Company unless the Company directs the Transfer Agent to
deliver canceled Preferred Stock certificates to the Company. The Company may
not issue new Preferred Stock certificates to replace Preferred Stock
certificates to the extent they evidence Preferred Stock which the Company has
purchased or otherwise acquired.

- 28 -

--------------------------------------------------------------------------------

10.3 Certain Obligations with Respect to Transfers and Exchanges of Preferred
Stock.

10.3.1 To permit registrations of transfers and exchanges, the Company shall
execute and the Transfer Agent shall authenticate Certificated Preferred Stock
as required pursuant to the provisions of this Section 10.

10.3.2 All shares of Preferred Stock, whether or not Certificated Preferred
Stock, issued upon any registration of transfer or exchange of such shares of
Preferred Stock shall be the valid obligations of the Company, entitled to the
same benefits under the Certificate of Incorporation as the shares of Preferred
Stock surrendered upon such registration of transfer or exchange.

10.3.4 Prior to due presentment for registration of transfer of any shares of
Preferred Stock, the Transfer Agent and the Company may deem and treat the
Person in whose name such shares of Preferred Stock are registered as the
absolute owner of such Preferred Stock and neither the Transfer Agent nor the
Company shall be affected by notice to the contrary.

10.3.5 No service charge shall be made to a Holder for any registration of
transfer or exchange of any Preferred Stock or Parent Common Shares delivered
upon the exchange thereof on the transfer books of the Company or the Transfer
Agent or upon surrender of any Preferred Stock certificate or Parent Common
Shares certificate at the office of the Transfer Agent maintained for that
purpose. However, the Company may require payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in connection with any
registration of transfer or exchange of Preferred Stock or Parent Common Shares
if the Person receiving shares in connection with such transfer or exchange is
not the holder thereof.

10.4 No Obligation of the Transfer Agent. The Transfer Agent shall have no
obligation or duty to monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under the Certificate of Incorporation or under
applicable law with respect to any transfer of any interest in any Preferred
Stock other than to require delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of the Certificate of Incorporation, and to
examine the same to determine substantial compliance as to form with the express
requirements hereof.

11. Miscellaneous.

11.1 With respect to any notice to a Holder required to be provided hereunder,
neither failure to mail such notice, nor any defect therein or in the mailing
thereof, to any particular Holder shall affect the sufficiency of the notice or
the validity of the proceedings referred to in such notice with respect to the
other Holders or affect the legality or validity of any vote upon any such
action (assuming due and proper notice to such other Holders). Any notice which
was mailed in the manner herein provided shall be conclusively presumed to have
been duly given whether or not the Holder receives the notice. 

- 29 -

--------------------------------------------------------------------------------

11.2 Shares of Preferred Stock that have been issued and reacquired by the
Company in any manner, including shares of Preferred Stock purchased or redeemed
or exchanged or converted, shall (upon compliance with any applicable provisions
of the laws of Delaware) upon such reacquisition be automatically cancelled by
the Company and shall not be reissued.

11.3 The shares of Preferred Stock shall be issuable only in whole shares.

11.4 All notice periods referred to herein shall commence: (i) when made, if
made by hand delivery, and upon confirmation of receipt, if made by facsimile;
(ii) one Business Day after being deposited with a nationally recognized
next-day courier, postage prepaid; or (iii) three Business Days after being by
first-class mail, postage prepaid. Notice to any Holder shall be given to the
registered address set forth in the Company's records for such Holder.

11.5 Any payments required to be made hereunder on any day that is not a
Business Day shall be made on the next succeeding Business Day without interest
or additional payment for such delay. All payments required hereunder shall be
made by wire transfer of immediately available funds in United States Dollars to
the Holders in accordance with the payment instructions as such Holders may
deliver by written notice to the Company from time to time.

11.6 Notwithstanding anything to the contrary herein, whenever the Board of
Directors is permitted or required to determine fair market value, such
determination shall be made in good faith.

11.7 Except as set forth in Section 3.2.2, the Holders shall have no preemptive
or preferential rights to purchase or subscribe to any stock, obligations,
warrants or other securities of the Company of any class.

FIFTH: Subject to any additional vote required by the certificate of
incorporation or bylaws of the Company, in furtherance and not in limitation of
the powers conferred by statute, the Board of Directors is expressly authorized
to make, repeal, alter, amend and rescind any or all of the bylaws of the
Company.

SIXTH: Subject to the certificate of incorporation of the Company, the number of
directors of the Company shall be determined in the manner set forth in the
bylaws of the Company.

SEVENTH: Elections of directors need not be by written ballot unless the bylaws
of the Company shall so provide.

EIGHTH: Meetings of stockholders may be held within or without the State of
Delaware, as the bylaws of the Company may provide. The books of the Company may
be kept outside the State of Delaware at such place or places as may be
designated from time to time by the Board of Directors or in the bylaws of the
Company.

- 30 -

--------------------------------------------------------------------------------

NINTH: To the fullest extent permitted by law, a director of the Company shall
not be personally liable to the Company or its stockholders for monetary damages
for breach of fiduciary duty as a director. If the General Corporation Law or
any other law of the State of Delaware is amended after approval by the
stockholders of this Article Ninth to authorize corporate action further
eliminating or limiting the personal liability of directors, then the liability
of a director of the Company shall be eliminated or limited to the fullest
extent permitted by the General Corporation Law as so amended.

Any repeal or modification of the foregoing provisions of this Article Ninth by
the stockholders of the Company shall not adversely affect any right or
protection of a director of the Company existing at the time of, or increase the
liability of any director of the Company with respect to any acts or omissions
of such director occurring prior to, such repeal or modification.

TENTH: The following indemnification provisions shall apply to the persons
enumerated below.

1. Right to Indemnification of Directors and Officers. The Company shall
indemnify and hold harmless, to the fullest extent permitted by applicable law
as it presently exists or may hereafter be amended, any person (an "Indemnified
Person") who was or is made or is threatened to be made a party or is otherwise
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a "Proceeding"), by reason of the fact that
such person, or a person for whom such person is the legal representative, is or
was a director or officer of the Company or, while a director or officer of the
Company, is or was serving at the request of the Company as a director, officer,
employee or agent of another corporation or of a partnership, joint venture,
limited liability company, trust, enterprise or nonprofit entity, including
service with respect to employee benefit plans, against all liability and loss
suffered and expenses (including attorneys' fees) reasonably incurred by such
Indemnified Person in such Proceeding. Notwithstanding the preceding sentence,
except as otherwise provided in Section 3 of this Article Tenth, the Company
shall be required to indemnify an Indemnified Person in connection with a
Proceeding (or part thereof) commenced by such Indemnified Person only if the
commencement of such Proceeding (or part thereof) by the Indemnified Person was
authorized in advance by the Board of Directors.

2. Prepayment of Expenses of Directors and Officers. The Company shall pay the
expenses (including attorneys' fees) incurred by an Indemnified Person in
defending any Proceeding in advance of its final disposition, provided, however,
that, to the extent required by law, such payment of expenses in advance of the
final disposition of the Proceeding shall be made only upon receipt of an
undertaking by the Indemnified Person to repay all amounts advanced if it should
be ultimately determined that the Indemnified Person is not entitled to be
indemnified under this Article Tenth or otherwise.

3. Claims by Directors and Officers. If a claim for indemnification or
advancement of expenses under this Article Tenth is not paid in full within
thirty (30) days after a written claim therefor by the Indemnified Person has
been received by the Company, the Indemnified Person may file suit to recover
the unpaid amount of such claim and, if successful in whole or in part, shall be
entitled to be paid the expense of prosecuting such claim. In any such action
the Company shall have the burden of proving that the Indemnified Person is not
entitled to the requested indemnification or advancement of expenses under
applicable law.

- 31 -

--------------------------------------------------------------------------------

4. Indemnification of Employees and Agents. The Company may indemnify and
advance expenses to any person who was or is made or is threatened to be made or
is otherwise involved in any Proceeding by reason of the fact that such person,
or a person for whom such person is the legal representative, is or was an
employee or agent of the Company or, while an employee or agent of the Company,
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation or of a partnership, joint venture, limited
liability company, trust, enterprise or nonprofit entity, including service with
respect to employee benefit plans, against all liability and loss suffered and
expenses (including attorneys' fees) reasonably incurred by such person in
connection with such Proceeding. The ultimate determination of entitlement to
indemnification of persons who are non-director or officer employees or agents
shall be made in such manner as is determined by the Board of Directors in its
sole discretion. Notwithstanding the foregoing sentence, the Company shall not
be required to indemnify a person in connection with a Proceeding initiated by
such person if the Proceeding was not authorized in advance by the Board of
Directors.

5. Advancement of Expenses of Employees and Agents. The Company may pay the
expenses (including attorneys' fees) incurred by an employee or agent in
defending any Proceeding in advance of its final disposition on such terms and
conditions as may be determined by the Board of Directors.

6. Non-Exclusivity of Rights. The rights conferred on any person by this Article
Tenth shall not be exclusive of any other rights which such person may have or
hereafter acquire under any statute, provision of the Company's certificate of
incorporation, the Company's bylaws, agreement, vote of stockholders or
disinterested directors or otherwise.

7. Other Indemnification. The Company's obligation, if any, to indemnify any
person who was or is serving at its request as a director, officer or employee
of another Company, partnership, limited liability company, joint venture,
trust, organization or other enterprise shall be reduced by any amount such
person may collect as indemnification from such other Company, partnership,
limited liability company, joint venture, trust, organization or other
enterprise.

8. Insurance. The Board of Directors may, to the full extent permitted by
applicable law as it presently exists, or may hereafter be amended from time to
time, authorize an appropriate officer or officers to purchase and maintain at
the Company's expense insurance: (a) to indemnify the Company for any obligation
which it incurs as a result of the indemnification of directors, officers and
employees under the provisions of this Article Tenth; and (b) to indemnify or
insure directors, officers and employees against liability in instances in which
they may not otherwise be indemnified by the Company under the provisions of
this Article Tenth.

9. Amendment or Repeal. Any repeal or modification of the foregoing provisions
of this Article Tenth shall not adversely affect any right or protection
hereunder of any person in respect of any act or omission occurring prior to the
time of such repeal or modification. The rights provided hereunder shall inure
to the benefit of any Indemnified Person and such person's heirs, executors and
administrators.

- 32 -

--------------------------------------------------------------------------------

* * *

3. That the foregoing amendment and restatement was approved by the sole
stockholder of the corporation entitled to vote on such action, representing all
of the outstanding shares of the corporation voting in favor of the amendment,
in accordance with Section 228 of the General Corporation Law.

4. That this Amended and Restated Certificate of Incorporation, which restates
and integrates and further amends the provisions of the Company's certificate of
incorporation, has been duly adopted in accordance with Sections 242 and 245 of
the General Corporation Law.

[Signature page follows]

- 33 -


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended and Restated Certificate of Incorporation has
been executed by a duly authorized officer of the Company on this 7th day of
October, 2016.

  By: /s/ Robert McKeracher   Name: Robert McKeracher   Title: Vice President

Signature Page – Amended and Restated Certificate of Incorporation (SunOpta
Foods)

--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PREFERRED STOCK FACE OF SECURITY

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THESE
SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES EVIDENCE REASONABLY
ACCEPTABLE TO THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF SUNOPTA FOODS INC. (THE "COMPANY") (AS FURTHER
AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"), THE COMPANY IS
AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY
CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND
THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR
RIGHTS. THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND
RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE
PROVISIONS OF THE CHARTER. THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO
THIS CERTIFICATE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

--------------------------------------------------------------------------------

Series A Preferred Stock
of
SUNOPTA FOODS INC.


SUNOPTA FOODS INC., a Delaware corporation (the "Company"), hereby certifies
that [ ] (the "Holder") is the registered owner of [ ] fully paid and
non-assessable shares of preferred stock, par value $0.001 per share, of the
Company designated as the Series A Preferred Stock (the "Preferred Stock"). The
shares of Preferred Stock are transferable on the books and records of the
Transfer Agent, in person or by a duly authorized attorney, upon surrender of
this certificate duly endorsed and in proper form for transfer. The
designations, rights, privileges, restrictions, preferences and other terms and
provisions of the Preferred Stock represented hereby are issued and shall in all
respects be subject to the provisions of the Amended and Restated Certificate of
Incorporation of the Company, as the same may be amended from time to time (the
"Certificate of Incorporation"). Capitalized terms used herein but not defined
shall have the meaning given them in the Certificate of Incorporation. The
Company will provide a copy of the Certificate of Incorporation to a Holder
without charge upon written request to the Company at its principal place of
business.

Reference is hereby made to select provisions of the Preferred Stock set forth
on the reverse hereof, and to the Certificate of Incorporation, which select
provisions and the Certificate of Incorporation shall for all purposes have the
same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Incorporation and is entitled to the benefits thereunder.

Unless the Transfer Agent's Certificate of Authentication hereon has been
properly executed, these shares of Preferred Stock shall not be entitled to any
benefit under the Certificate of Incorporation or be valid or obligatory for any
purpose.

IN WITNESS WHEREOF, the Company has executed this certificate this [ ] day of [
], 2016.

  SUNOPTA FOODS INC.                     By:                  Name: [ ]  
             Title:   [ ]         By:                  Name: [ ]  
             Title:   [ ]

 


--------------------------------------------------------------------------------

TRANSFER AGENT'S CERTIFICATE OF AUTHENTICATION

These are shares of the Preferred Stock referred to in the within-mentioned
Certificate of Incorporation.

Dated: [ ]

  [ ], as Transfer agent,               By                Authorized Signatory

REVERSE OF SECURITY

Dividends on each share of Preferred Stock shall be payable, when, as and if
declared by the Company's Board of Directors out of legally available funds as
provided in the Certificate of Incorporation.

The shares of Preferred Stock shall be exchangeable into the common shares of
SunOpta Inc., a company incorporated under the Business Corporations Act
(Canada), upon the satisfaction of the conditions and in the manner and
according to the terms set forth in the Certificate of Incorporation.

The shares of Preferred Stock may be redeemed by the Company upon the
satisfaction of the conditions and in the manner and according to the terms set
forth in the Certificate of Incorporation.

The Company will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of stock and the qualifications, limitations or
restrictions of such preferences and/or rights.

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of
Preferred Stock evidenced hereby to: [ ]

      (Insert assignee's social security or tax identification number)   (Insert
address and zip code of assignee)      


--------------------------------------------------------------------------------


and irrevocably appoints:       agent to transfer the shares of Preferred Stock
evidenced hereby on the books of the Transfer Agent. The agent may substitute
another to act for him or her.

Date:[ ]

Signature:[ ]

(Sign exactly as your name appears on the other side of this Preferred Stock
Certificate) Signature must be guaranteed by an "eligible guarantor institution"
that is a bank, stockbroker, savings and loan association or credit union
meeting the requirements of the Transfer Agent, which requirements include
membership or participation in the Securities Transfer Agents Medallion Program
("STAMP") or such other "signature guarantee program" as may be determined by
the Transfer Agent in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.

Signature Guarantee:

--------------------------------------------------------------------------------

EXHIBIT B

OWNERSHIP NOTICE

THE SECURITIES IDENTIFIED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAWS.
NEITHER THESE SECURITIES NOR ANY INTEREST OR PARTICIPATION HEREIN MAYBE
REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE COMPANY RECEIVES
EVIDENCE, REASONABLY ACCEPTABLE TO THAT SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, REGISTRATION.

SUBJECT TO THE TERMS AND CONDITIONS SET FORTH IN THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF SUNOPTA FOODS INC. (THE "COMPANY") (AS FURTHER
AMENDED AND RESTATED FROM TIME TO TIME, THE "CHARTER"), THE COMPANY IS
AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK OR MORE THAN ONE SERIES OF ANY
CLASS AND THE COMPANY WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO
REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING,
OPTIONAL OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND
THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR
RIGHTS. THE SHARES EVIDENCED BY THIS NOTICE ARE SUBJECT TO THE OBLIGATIONS AND
RESTRICTIONS STATED IN, AND ARE TRANSFERABLE ONLY IN ACCORDANCE WITH, THE
PROVISIONS OF THE CHARTER. THE TERMS OF THE CHARTER ARE HEREBY INCORPORATED INTO
THIS NOTICE BY REFERENCE.

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

This letter confirms and acknowledges that you are the registered owner of the
number and the class or series of shares of capital stock of the Company listed
on Schedule A to this letter.

In addition, please be advised that the Company will furnish without charge to
each stockholder of the Company who so requests the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock, or series thereof, of the Company and the qualifications,
limitations or restrictions of such preferences and/or rights, which are fixed
by the Charter. Any such request should be directed to the Secretary of the
Company.

The shares of capital stock of the Company have been not been registered under
the Securities Act and, accordingly, may not be offered, sold, pledged or
otherwise transferred within the United States or to, or for the account or
benefit of, U.S. persons except pursuant to an effective registration statement
under the Act or an exemption from the registration requirements of the Act.

--------------------------------------------------------------------------------

Dated: [ ]

  [ ], as Transfer agent           by                Authorized Signatory


--------------------------------------------------------------------------------

EXHIBIT C

CERTIFICATE TO BE DELIVERED UPON EXCHANGE
OR REGISTRATION OF TRANSFER OF PREFERRED STOCK


Re: Series A Preferred Stock (the "Preferred Stock") of SunOpta Foods Inc. (the
"Company") This Certificate relates to shares of Preferred Stock held by (the
"Transferor") in*:       [] book entry form; or       [] definitive form.    
The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Preferred Stock.     In connection with such request
and in respect of such Preferred Stock, the Transferor does hereby certify that
the Transferor is familiar with the Certificate of Incorporation relating to the
above-captioned Preferred Stock and that the transfer of this Preferred Stock
does not require registration under the Securities Act of 1933 (the "Securities
Act") because *:       [] such Preferred Stock is being acquired for the
Transferor's own account without transfer;       [] such Preferred Stock is
being transferred to the Company;       [] such Preferred Stock is being
transferred to a qualified institutional buyer (as defined in Rule 144A under
the Securities Act), in reliance on Rule 144A; or       [] such Preferred Stock
is being transferred in reliance on and in compliance with another exemption
from the registration requirements of the Securities Act (and based on an
Opinion of Counsel if the Company so requests).


  [INSERT NAME OF TRANSFEROR]       By:


Date: [ ]       * Please check applicable box.


--------------------------------------------------------------------------------

SCHEDULE 5.6

REGISTRATION PROCEDURES

1.

Procedures

Upon receipt of a Demand Registration Request or a Piggyback Request from the
Investors pursuant to Article 5, the Parent shall:

  (a)

promptly prepare and file a preliminary prospectus, prospectus supplement or
registration statement, as applicable, under and in compliance with the
Securities Laws in each jurisdiction in which the Registration is to be effected
and such other related documents as may be necessary to be filed in connection
with such preliminary prospectus, prospectus supplement or registration
statement and shall, (i) with respect to a Registration in Canada, promptly
prepare and file a prospectus and use its commercially reasonable efforts to
cause a receipt to be issued for such prospectus as soon as practicable and
shall take all other steps and proceedings that may be required in order to
qualify the securities being sold pursuant to such Registration, and/or (ii)
with respect to a Registration in the United States, use its commercially
reasonable efforts to promptly cause such registration statement to be declared
or become effective in order to register the offer and sale of the securities
being offered pursuant such Registration (provided that, before filing all such
documents referred to in this Section, the Parent shall furnish to the counsel
to the Investors copies thereof), which documents shall be subject to the review
and comment of such counsel);

        (b)

promptly prepare and file such amendments and supplements to such preliminary
prospectus and prospectus or registration statement, as applicable, as may be
necessary to comply with the provisions of applicable Securities Laws with
respect to the distribution of the Registrable Shares, and to take such steps as
are reasonably necessary to maintain the qualification of such prospectus or the
effectiveness of such registration statement until the time at which the
distribution of the Registrable Shares sought to be sold is completed;

        (c)

use its commercially reasonable efforts to register or qualify such Registrable
Shares under such other securities or blue sky laws of such jurisdictions as any
seller reasonably requests (provided that the Parent shall not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this paragraph, (ii) subject itself to
taxation in any such jurisdiction, (iii) consent to general service of process
in any such jurisdiction or (iv) register or qualify any Registrable Shares in
any jurisdiction outside of Canada and the United States);

        (d)

cause to be furnished to the Investors, the underwriter or underwriters of any
offering such number of copies of such preliminary prospectus, prospectus,
registration statement and any amendments and supplements thereto and such other
customary opinions, certificates, comfort letters and closing documents as the
underwriters or the Investors may reasonably request;


--------------------------------------------------------------------------------

- 2 -

  (e)

immediately notify the Investors and underwriters of the occurrence of any event
as a result of which the preliminary prospectus, prospectus supplement,
prospectus or registration statement, as then in effect, might include an untrue
statement of material fact or might omit any fact that is required to be stated
or that is necessary to make any statement therein not misleading in light of
the circumstances in which it was made (other than facts or statements provided
by the Investors or underwriters);

        (f)

promptly notify the Investors (i) of receipt of any comment letters received
from the SEC or the Canadian Securities Commission with respect to a
registration statement, prospectus or any documents incorporated therein and
(ii) any other request by the SEC, the Canadian Securities Commission or any
state securities authority for amendments or supplements to a registration
statement or prospectus or for additional information with respect to the
registration statement and prospectus;

        (g)

comply with Securities Laws and the rules, regulations and policies of the TSX,
NASDAQ and of any other stock exchange or over the counter market on which the
Common Shares are then listed and/or traded;

        (h)

use its commercially reasonable efforts to provide such information as is
required for any filings required to be made with the Financial Industry
Regulatory Authority; and

        (i)

in respect of any Demand Registration, enter into an underwriting agreement with
the underwriters for the offering containing such representations and warranties
by the Parent and such other terms and provisions as are customarily contained
in underwriting agreements with respect to secondary distributions.


2.

Due Diligence

In connection with the preparation and filing of any preliminary prospectus,
prospectus supplement, prospectus or registration statement as herein
contemplated, the Parent shall give the Investors, the underwriters, and their
respective counsel and other representatives, the opportunity to participate in
the preparation of such documents and each amendment thereof or supplement
thereto. The Parent shall give the Investors and the underwriters such
reasonable and customary access to the books and records of the Parent and its
subsidiaries and such reasonable and customary opportunities to discuss the
business of the Parent with its officers and auditors as shall be necessary in
the reasonable opinion of the Investors, such underwriters and their respective
counsel without undue disruption to the business of the Parent. The Parent shall
cooperate with the Investors and the underwriters in the conduct of all
reasonable and customary due diligence which the Investors, such underwriters
and their respective counsel may require.

--------------------------------------------------------------------------------

- 3 -

3.

Indemnification

In connection with any Demand Registration or Piggyback Registration, the Parent
and the Investors shall negotiate, in good faith, indemnification and
contribution terms as are customarily contained in underwriting agreements
relating to public offerings of securities by a selling shareholder, it being
understood that as amongst the Parent and the Investors, such indemnification
and contribution terms shall be as provided for in Section 5.7.

--------------------------------------------------------------------------------